Exhibit 10.2



 

 

WARRANT AGREEMENT

 dated as of

 

June 13, 2006

 

between

 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

 

and

 

LASALLE BANK NATIONAL ASSOCIATION

as Warrant Agent

 

 



 


--------------------------------------------------------------------------------

TABLE OF CONTENTS         PAGE      ARTICLE 1 DEFINITIONS   Section 1.01.   
Certain Definitions    1    ARTICLE 2
ISSUANCE, EXECUTION AND TRANSFER OF WARRANT CERTIFICATES 
  Section 2.01.    Issuance of Warrants    7  Section 2.02.    Form of Warrant
Certificates    10  Section 2.03.    Legends; Transfer Restrictions    10 
Section 2.04.    Transfer, Exchange and Substitution    15  Section 2.05.   
Taxes Imposed Upon Receipt of Warrants    16  Section 2.06.    The Global
Warrant    16  Section 2.07.    Surrender of Warrant Certificates    18   
ARTICLE 3 EXERCISE AND SETTLEMENT OF WARRANTS   Section 3.01.    Exercise on the
Expiration Date    18  Section 3.02.    Settlement in Cash    19  Section 3.03. 
  Settlement in Shares    20  Section 3.04.    Settlement in Cash and Shares   
20  Section 3.05.    Early Settlement Upon a Fundamental Change    20  Section
3.06.    Delivery of Common Stock    24  Section 3.07.    No Fractional Shares
to Be Issued    25  Section 3.08.    Acquisition of Warrants by the Company;
Cancellation of   Warrants   
25 
Section 3.09.    Direction of Warrant Agent    26    ARTICLE 4 ADJUSTMENTS  
Section 4.01.    Adjustment of Exercise Price    26  Section 4.02.    Adjustment
of Warrant Multiplier    32  Section 4.03.    Recapitalizations,
Reclassifications and Changes of Common  Stock   32  Section 4.04.   
Consolidation, Merger and Sale of Assets    33  Section 4.05.    Covenant to
Reserve Shares for Issuance on Exercise    34  Section 4.06.    Payment of Taxes
on Stock Certificates Issued upon Exercise    35    i

   


--------------------------------------------------------------------------------

Section 4.07    Warrant Agent Not Responsible for Adjustments or Validity of 
Stock   35  Section 4.08.    Statements on Warrants    36 


ARTICLE 5

OTHER PROVISIONS RELATING TO RIGHTS OF WARRANTHOLDERS

Section 5.01.    No Rights as Stockholders    36  Section 5.02.    Mutilated or
Missing Warrant Certificates    36  Section 5.03.    Modification, Waiver and
Meetings    37  Section 5.04.    Reports    39 


ARTICLE 6

CONCERNING THE WARRANT AGENT AND OTHER MATTERS

Section 6.01.    Payment of Certain Taxes    39  Section 6.02.    Change of
Warrant Agent    39  Section 6.03.    Compensation; Further Assurances    41 
Section 6.04.    Reliance on Counsel    41  Section 6.05.    Proof of Actions
Taken    42  Section 6.06.    Correctness of Statements    42  Section 6.07.   
Validity of Agreement    42  Section 6.08.    Use of Agents    42  Section
6.09.    Liability of Warrant Agent    42  Section 6.10.    Legal Proceedings   
43  Section 6.11.    Other Transactions in Securities of the Company    43 
Section 6.12.    Actions as Agent    43  Section 6.13.    Appointment and
Acceptance of Agency    44  Section 6.14.    Successors and Assigns    44 
Section 6.15.    Notices    44  Section 6.16.    Applicable Law    44  Section
6.17.    Benefits of This Warrant Agreement    44  Section 6.18.    Registered
Warrantholders    45  Section 6.19.    Inspection of Agreement    45  Section
6.20.    Headings    45  Section 6.21.    Counterparts    45 


ii


--------------------------------------------------------------------------------

EXHIBIT A    FORM OF [GLOBAL/CERTIFICATED]          [CAPPED/UNCAPPED] WARRANT   
A-1    EXHIBIT B    FORM OF CERTIFICATE OF COMPLIANCE WITH          TRANSFER
RESTRICTIONS    B-1    EXHIBIT C    FORM OF COMMON STOCK REQUISITION ORDER   
C-1 


iii


--------------------------------------------------------------------------------



 

 

WARRANT AGREEMENT

This Warrant Agreement dated as of June 13, 2006, between The Interpublic Group
of Companies, Inc., a corporation organized under the laws of Delaware (the
“Company”), and LaSalle Bank National Association (the “Warrant Agent”).

WITNESSETH THAT:

WHEREAS, the Company is authorized to issue warrants exercisable for cash or
shares of Common Stock (as defined below) of the Company, or a combination
thereof, at the Company’s option, consisting of Capped Warrants and Uncapped
Warrants, as provided for herein;

WHEREAS, the Company desires that the Warrant Agent act on behalf of the
Company, and the Warrant Agent is willing to act, in connection with the
issuance, exchange, transfer, substitution and exercise of Warrants; and

NOW THEREFORE in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Definitions. As used in this Warrant Agreement, the
following terms shall have their respective meanings set forth below:

“$” refer to the lawful currency of the United States of America.

“Agent Members” has the meaning set forth in Section 2.06(a).

“Authentication Order” has the meaning set forth in Section 2.01(b)(iii).

“Average Price” with respect to Common Stock or a Unit of Reference Property has
the meaning set forth in Section 3.05(c).

“Board of Directors” means the board of directors of the Company or any
committee of such board of directors duly authorized to exercise the power of
such board of directors with respect to the matters provided for in this Warrant
Agreement as to which the board of directors is authorized or required to act.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Warrant Agent.

 

1



 


--------------------------------------------------------------------------------



 

 

“Business Day” means a day of the week other than a Saturday, a Sunday or a day
which shall be in New York, New York, or in the city in which the principal
office of the Warrant Agent is located, a legal holiday or a day on which
banking institutions are authorized or required by law to close for business.

“Cap Price” means, in respect of the Capped Warrants, $12.36 per Capped Warrant,
subject to adjustment pursuant to Article 4 hereof.

“Capped Exercise Price” has the meaning set forth in Section 2.01.

“Capped Warrants” means warrants of the Company designated as “Capped Warrants”
exercisable for shares of Common Stock, cash or a combination thereof, as
provided herein, issued pursuant to this Warrant Agreement with the terms,
conditions and rights set forth in this Warrant Agreement and the Warrant
Certificate relating thereto.

“Cash Percentage” has the meaning set forth in Section 3.04.

“Certificated Warrant” has the meaning set forth in Section 2.02(b).

“Closing Date” means June 13, 2006.

“Closing Sale Price” means, in respect of Common Stock or any other security for
which a Closing Sale Price must be determined on any date, the closing sale
price per share (or, if no closing sale price is reported, the average of the
bid and ask prices or, if more than one in either case, the average of the
average bid and the average ask prices) on that date as reported in composite
transactions for the principal United States securities exchange on which the
Common Stock or such other security is traded or, if the Common Stock or such
other security is not listed on a United States national or regional securities
exchange, and the Nasdaq National Market is not a United States national
securities exchange, as reported by the Nasdaq National Market. If the Common
Stock or such other security is not listed for trading on a United States
national or regional securities exchange and not reported by the Nasdaq National
Market (at a time when the Nasdaq National Market is not a United States
national securities exchange) on the relevant date, the Closing Sale Price will
be the last quoted bid price for the Common Stock or such other security in the
over-the-counter market on the relevant date as reported by the National
Quotation Bureau or similar organization. If the Common Stock or such other
security is not so quoted, the Closing Sale Price will be the average of the
mid-point of the last bid and ask prices for the Common Stock or such other
security on the relevant date from each of at least three nationally recognized
independent investment banking firms selected by the Company for this purpose.
The Closing Sale Price will be determined without reference to extended or after
hours trading.

 

2



 


--------------------------------------------------------------------------------



 

 

“Common Stock” means the common stock, par value $0.10 per share, of the Company
authorized at the date of this Warrant Agreement or as such stock may be
constituted from time to time. Subject to the provisions of Section 4.03 and
Section 4.04, shares issuable upon exercise of Warrants, to the extent elected
by the Company as provided herein, shall include only shares of the class
designated as Common Stock of the Company as of the date of this Warrant
Agreement or shares of any class or classes resulting from any reclassification
or reclassifications or change or changes thereof and that have no preference in
respect of dividends or of amounts payable in the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Company, and if at any
time there shall be more than one such resulting class, the shares of each such
class then so issuable shall be substantially in the proportion that the total
number of shares of such class resulting from all such reclassifications or
changes bears to the total number of shares of all such classes resulting from
such reclassifications or changes.

“Company Order” means a written order signed in the name of the Company by any
two officers, at least one of whom must be its Chairman, its Chief Executive
Officer, its Chief Financial Officer, its Treasurer, an Assistant Treasurer, or
its Controller, and delivered to the Warrant Agent.

“Current Market Price” on any day means, in respect of the Common Stock or any
other security for which a Current Market Price must be determined in connection
with an issuance, distribution or dividend, the average of the Closing Sale
Prices of the Common Stock over the 5 consecutive Trading Days ending on the
earlier of such day and the day before the Ex-Dividend Date with respect to the
issuance, distribution, or dividend requiring such computation.

“Daily Net Cash Amount” has the meaning set forth in Section 3.02(b).

“Daily Net Share Amount” has the meaning set forth in Section 3.03(b).

“Depositary” or “DTC” means The Depository Trust Company, its nominees, and
their respective successors.

“Early Settlement Amount” has the meaning set forth in Section 3.05(b).

“Effective Date” has the meaning set forth in Section 3.05.

“Ex-Dividend Date” means, with respect to any dividend, distribution or issuance
on the Common Stock, the first date on which the Common Stock trades, regular
way, on the Exchange without the right to receive such dividend, distribution or
issuance.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

3



 


--------------------------------------------------------------------------------



 

 

“Exercise Date” has the meaning set forth in Section 3.05(i).

“Exercise Price” means, for the Capped Warrants, the Capped Exercise Price and,
for the Uncapped Warrants, the Uncapped Exercise Price.

“Expiration Date” means, for any Warrant, June 15, 2009, regardless of whether
such date is a Trading Day.

“Fundamental Change” means the consummation of any share exchange, consolidation
or merger of the Company pursuant to which the Common Stock will be converted
into cash, securities or other property or any sale, lease or other transfer in
one transaction or a series of transactions of all or substantially all of the
consolidated assets of the Company and its Subsidiaries, taken as a whole, to
any Person other than a Subsidiary of the Company; provided, however, that a
transaction where the holders of more than 50% of all classes of the common
equity of the Company immediately prior to the transaction own, directly or
indirectly, more than 50% of all classes of common equity of the continuing or
surviving corporation or transferee immediately after the event shall not be a
Fundamental Change; provided, further, however, that a Fundamental Change shall
not be deemed to have occurred if at least 90% of the consideration (excluding
cash payments for fractional shares and cash payment pursuant to dissenters’
appraisal rights) in the transaction or transactions constituting the
Fundamental Change consists of shares of common stock of a United States company
with full voting rights traded on a United States national securities exchange
or quoted on the Nasdaq National Market (or which shall be so traded or quoted
when issued or exchanged in connection with such Fundamental Change) (such
securities being referred to as “Publicly Traded Securities”).

“Global Warrant” has the meaning set forth in Section 2.02(b).

“Global Warrant Legend” means the legend set forth in Section 2.03.

“Global Warrant Underlying Units” means a permanent Global Warrant in fully
registered form delivered to and registered in the name of the Unit Agent.

“Initial Purchaser” has the meaning set forth in Section 2.05.

“Issue Date” means the date of issuance of any Warrants, which shall be the date
of authentication of such Warrants pursuant to this Warrant Agreement.

“Net Cash Amount” has the meaning set forth in Section 3.02(a).

“Net Share Amount” has the meaning set forth in Section 3.03(a).

“Offer Expiration Date” has the meaning set forth in Section 4.01(e).

 

4



 


--------------------------------------------------------------------------------



 

 

“Officer’s Certificate” means a certificate signed by any two officers of the
Company, at least one of whom must be its Chairman, its Chief Executive Officer,
its Chief Financial Officer, its Treasurer, an Assistant Treasurer, or its
Controller.

“Opinion of Counsel” means an opinion in writing signed by legal counsel, who
may be an employee of or counsel to the Notes Issuer or the Company and who
shall otherwise be reasonably satisfactory to the Warrant Agent. “Notes Issuer”
has the meaning set forth in the Unit Agreement.

“Person” means an individual, partnership, firm, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture,
governmental authority or other entity of whatever nature.

“Purchase Agreement” means the Purchase Agreement dated as of June 6, 2006 among
the Initial Purchasers named therein, the Notes Issuer, Morgan Stanley Capital
Services Inc. and the Company relating to the purchase and a resale by the
Initial Purchasers of, among other things, the Warrants.

“Purchased Shares” has the meaning set forth in Section 4.01(e).

“Relevant Price” has the meaning set forth in Section 3.02(b).

“Reference Property” has the meaning set forth in Section 4.03(a).

“Resale Restriction Termination Date” means with respect to any Capped Warrant
or Uncapped Warrant, as the case may be, the later of (i) the date that is two
years after the last original issuance date of the Capped Warrants or the
Uncapped Warrants, as applicable, and (ii) the Separation Date, as defined in
the Unit Agreement, with respect to such Capped Warrant or Uncapped Warrant.

“Restricted Securities” has the meaning set forth in Section 2.03(b)(i).

“Securities Act” means the United States Securities Act of 1933, as amended.

“Settlement Period” means the period of 30 consecutive Trading Days commencing
on, and including, the third scheduled Trading Day immediately following the
Expiration Date.

“Stock Price” means in respect of a Fundamental Change (i) if such Fundamental
Change is a transaction whereby holders of Common Stock receive only cash, such
cash amount paid per share of Common Stock, and (ii) otherwise, the Stock Price
will be the average of the Closing Sale Prices of Common Stock on the five
Trading Days up to, but excluding, the Effective Date.

 

5



 


--------------------------------------------------------------------------------



 

 

“Subsidiary” means a corporation more than 50% of the outstanding Voting Stock
of which is owned, directly or indirectly, by the Company or by one or more
other Subsidiaries, or by the Company and one or more other Subsidiaries. For
purposes of this definition, “Voting Stock” means stock which ordinary has
voting power for the election of directors, whether at all times or only so long
as no senior class of stock has such voting power by reason of any contingency.

“Taxes” has the meaning set forth in Section 2.05.

“Trading Day” means a day during which trading in securities generally occurs on
the New York Stock Exchange (or, if the Common Stock is not traded on the New
York Stock Exchange, on the principal other market on which the Common Stock is
then traded), other than a day on which a material suspension of or limitation
on trading is imposed that affects either the New York Stock Exchange (or, if
applicable, such other market) in its entirety or the shares of Common Stock (by
reason of movements in price exceeding limits permitted by the relevant market
on which the shares are traded or otherwise) or on which any event disrupts or
impairs the ability of market participants in general to effect transactions or
obtain market values on the New York Stock Exchange (or, if applicable, other
such market) for Common Stock.

“Trigger Event” means a specified event the occurrence of which entitles the
holders of rights, options or Warrants to exercise such rights, options or
Warrants.

“Transfer” means, for the purposes of Section 2.03(b) and Section 2.03(c), any
sale, pledge, transfer or other disposition whatsoever of any Restricted
Security.

“Uncapped Exercise Price” has the meaning set forth in Section 2.01.

“Uncapped Warrants” means warrants of the Company designated as “Uncapped
Warrants” exercisable for shares of Common Stock or cash, as provided herein,
issued pursuant to this Warrant Agreement with the terms, conditions and rights
set forth in this Warrant Agreement and the Warrant Certificate relating
thereto.

“Unit” has the meaning set forth in the Unit Agreement.

“Unit Agent” has the meaning set forth in the Unit Agreement.

“Unit Agreement” means the Unit Agreement dated as of the date hereof among the
Company, the Warrant Agent, the Notes Issuer specified herein, the Indenture
Trustee specified therein and the Unit Agent specified therein.

 

6



 


--------------------------------------------------------------------------------



 

 

“Unit of Reference Property” has the meaning set forth in Section 4.03(a).

“Unit Value” has the meaning set forth in Section 4.03(b).

“Vice President” means any vice president, whether or not designated by a number
or a word or words added before or after the title “vice president” of the
Company.

“VWAP” means, in respect of Common Stock on any Trading Day, the volume weighted
price per share of such Common Stock as displayed on Bloomberg (or any successor
service) page IPG <equity>VAP for the period from 9:30 a.m. to 4:00 p.m., New
York City time, on such Trading Day; or, if such price is not available, the
volume weighted average price per share as determined by a nationally recognized
independent investment banking firm selected by the Company for this purpose.

“Warrant” means any of the Capped Warrants or Uncapped Warrants issued pursuant
to this Warrant Agreement, and “Warrants” means the Capped Warrants and the
Uncapped Warrants collectively.

“Warrant Certificate” has the meaning set forth in Section 2.02(a).

“Warrant Entitlement” means, for each Warrant, one share of Common Stock, as
adjusted pursuant to Article 4 hereof.

“Warrant Multiplier” means, for the Capped Warrants or the Uncapped Warrants,
initially one (1), as adjusted pursuant to Article 4 hereof.

“Warrant Register” has the meaning set forth in Section 2.04(a).

“Warrantholder” means such Person in whose name Warrants are registered in the
Warrant Register.

ARTICLE 2

ISSUANCE, EXECUTION AND TRANSFER OF WARRANT CERTIFICATES

Section 2.01. Issuance of Warrants. (a) The aggregate number of Warrants that
may be issued and authenticated, and outstanding at any time under this Warrant
Agreement is limited to 67,898,967 Warrants, consisting of 29,072,092 Capped
Warrants and 38,826,875 Uncapped Warrants. Each Warrant shall entitle the
Warrantholder to purchase one share of Common Stock (subject to the Company’s
right to settle in cash or a combination of cash and Commons Stock as described
in Article 3), at an Exercise Price of $9.89 per Capped Warrant

 

7



 


--------------------------------------------------------------------------------



 

(the “Capped Exercise Price”) and $11.91 per Uncapped Warrant (the “Uncapped
Exercise Price”), in each case subject to adjustment. Warrants may only be net
exercised and will be settled in cash, Common Stock (and cash in lieu of
fractional shares, if any) or in a combination thereof at the Company’s option,
as described in Article 3. In the case of the Capped Warrants, the amount of
cash paid, or number shares of Common Stock delivered, upon settlement of the
Warrants shall be limited by a cap price of $12.36 per Warrant, subject to
adjustment as described in Article 3 (the “Cap Price”). All Warrants issued
under this Warrant Agreement shall in all respects be equally and ratably
entitled to the benefits hereof (other than as to terms specific to the Capped
Warrants or Uncapped Warrants as set forth herein), without preference,
priority, or distinction on account of the actual time of the issuance and
authentication or any other terms thereof.

(b)     (i)    Warrants shall be executed on behalf of the Company by any of the
Chairman, the Executive Vice President, and any Vice President of the Company
under its corporate seal reproduced thereon and attested by its Secretary or any
one of its Assistant Secretaries. The signature of any of these officers on
Warrants may be manual or facsimile. The seal of the Company may be in the form
of a facsimile thereof and may be impressed, affixed, imprinted, or otherwise
reproduced on Warrants. Typographical and other minor errors or defects in any
such reproduction of the seal or any such signature shall not affect the
validity or enforceability of any Warrant that has been duly authenticated and
delivered by the Warrant Agent. Unless otherwise provided in the form of Warrant
for any series, all Warrants shall be dated as of the Issue Date.

(ii)   Warrants bearing the manual or facsimile signatures of individuals who
were at any time the proper officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Warrants or did not
hold such offices at the date of such Warrants.

(iii)   At any time and from time to time after the execution and delivery of
this Warrant Agreement, subject to the aggregate number of Capped and Uncapped
Warrants, as applicable, set forth in Section 2.01 above, the Company may
deliver Warrants to the Warrant Agent for authentication, together with a
Company Order for authentication and delivery (such Company Order, an
“Authentication Order”) with respect to such Warrants, and the Warrant Agent
shall, upon receipt of such Authentication Order, in accordance with procedures
acceptable to the Warrant Agent set forth in the Authentication Order, and
subject to the provisions hereof, authenticate and deliver such Warrants to such
recipients as may be specified from time to time pursuant to such Authentication
Order. The terms of such Warrants shall be determinable under this Warrant
Agreement. If provided for in such procedures, such

 

8



 


--------------------------------------------------------------------------------



 

Authentication Order may authorize authentication and delivery of such Warrants
pursuant to oral instructions from the Company or its duly authorized agent,
which instructions shall be promptly confirmed in writing. No Warrant shall be
entitled to any benefit under this Warrant Agreement or be valid or obligatory
for any purpose unless there appears on such Warrant a certificate of
authentication substantially in the form provided for herein executed by the
Warrant Agent by manual or facsimile signature, and such certificate upon any
Warrant shall be conclusive evidence, and the only evidence, that such Warrant
has been duly authenticated and delivered hereunder.

(iv)   The Warrant Agent shall, upon receipt of a Company’s Order, authenticate
and deliver for original issue on the Closing Date:

(A)  with respect to the Capped Warrants, (1) one or more Global Warrants
initially evidencing an aggregate of 3,792,092 Capped Warrants, registered in
the name of the Depositary or its nominee and (2) one or more Global Warrants
Underlying Units initially evidencing 25,280,000 Capped Warrants, registered in
the name of the Notes Issuer; and

(B)  with respect to the Uncapped Warrants, (1) one or more Global Warrants
initially evidencing zero Uncapped Warrants, registered in the name of the
Depositary or its nominee; and (2) one or more Global Warrants Underlying Units
initially evidencing 38,826,875 Uncapped Warrants registered in the name of the
Notes Issuer.

(v)    The Warrant Agent shall, upon receipt of the Global Warrants Underlying
Units referred to in clauses (iv)(A)(2) and (iv)(B)(2) above, duly endorsed by
the Notes Issuer for transfer of such Global Warrants Underlying Units to the
Unit Agent, (A) cancel the Global Warrants Underlying Units referred to in
clause (iv)(A)(2) above and authenticate and deliver to the Unit Agent on the
Closing Date one or more Global Warrants Underlying Units, initially evidencing
25,280,000 Capped Warrants, registered in the name of the Unit Agent and (B)
cancel the Global Warrants Underlying Units referred to in clause (iv)(B)(2)
above and authenticate and deliver to the Unit Agent on the Closing Date one or
more Global Warrants Underlying Units, initially evidencing 38,826,875 Uncapped
Warrants, registered in the name of the Unit Agent. For the avoidance of doubt,
(i) the transfer of the Global Warrants Underlying Units referred to in clauses
(iv)(A)(2) and (iv)(B)(2) from the Notes Issuer to the Unit Agent referred to in
this clause (v) shall not be subject to the transfer restrictions specified in
Section 2.03.

 

9



 


--------------------------------------------------------------------------------



 

 

(vi)  The Warrant Agent shall, in accordance with the Unit Agreement, upon the
separation of a Unit into its respective components, or upon the recreation of a
Unit from its respective components, appropriately notate each of the Global
Warrant and the Global Warrant Underlying Units for the related Capped Warrants
or Uncapped Warrants.

Section 2.02. Form of Warrant Certificates. (a) Any certificate representing
Warrants (each, a “Warrant Certificate”) shall have such insertions as are
appropriate or required or permitted by this Warrant Agreement and may have such
letters, numbers or other marks of identification and such legends and
endorsements, stamped, printed, lithographed or engraved thereon, (i) as the
Company may deem appropriate and as are not inconsistent with the provisions of
this Warrant Agreement, (ii) such as may be required to comply with this Warrant
Agreement, any law or any rule of any securities exchange on which Warrants may
be listed, (iii) and such as may be necessary to conform to customary usage.

(b)   So long as the Warrants are eligible for book-entry settlement with the
Depositary, any Warrants issued hereunder shall be issued initially in the form
of a permanent global Warrant Certificate (the “Global Warrant”) in definitive,
fully registered form, substantially in the form set forth in Exhibit A hereto,
which exhibit is hereby incorporated in and expressly made a part of this
Warrant Agreement. Upon issuance, each Global Warrant shall be duly executed by
the Company and authenticated by the Warrant Agent as provided herein and
deposited with the Unit Agent as custodian for the Depositary. Any Warrants
represented by Warrant Certificates in definitive, fully registered form issued
to beneficial owners of interests in the Global Warrant (each a “Certificated
Warrant”) pursuant to Section 2.06(d) hereof shall be issued in substantially in
the form set forth in Exhibit A hereto, which exhibit is hereby incorporated in
and expressly made a part of this Warrant Agreement. Any such Warrant
Certificate shall be duly executed by the Company and countersigned by the
Warrant Agent and delivered, all as hereinafter provided.

Section 2.03. Legends; Transfer Restrictions. (a) Any Global Warrant shall bear
the following legend (the “Global Warrant Legend”) on the face thereof:

“UNLESS THIS GLOBAL WARRANT FOR [CAPPED/UNCAPPED] WARRANTS IS PRESENTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION (“DTC”)*, TO THE INTERPUBLIC GROUP OF COMPANIES, INC. (THE
“COMPANY”), THE CUSTODIAN OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE,
OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO*.
OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED

 

10



 


--------------------------------------------------------------------------------



 

REPRESENTATIVE OF DTC* (AND ANY PAYMENT IS MADE TO CEDE & CO.* OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC*), ANY TRANSFER,
PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO. *, HAS AN INTEREST
HEREIN.

TRANSFER OF THIS GLOBAL WARRANT FOR [CAPPED/UNCAPPED] WARRANTS SHALL BE LIMITED
TO TRANSFERS IN WHOLE, AND NOT IN PART, TO THE COMPANY, DTC*, THEIR SUCCESSORS
AND THEIR RESPECTIVE NOMINEES.”

(b)     (i)   Every Warrant that bears or is required under this Section 2.03(b)
to bear the legend set forth in this Section 2.03(b) (together with any Common
Stock issued upon exercise of the Warrants and required to bear the legend set
forth in Section 2.03(c), collectively, the “Restricted Securities”) shall be
subject to the restrictions on Transfer set forth in this Section 2.03(b)
(including the legend set forth below), unless such restrictions on Transfer
shall be waived by written consent of the Company, and the holder of each such
Restricted Security, by such holder’s acceptance thereof, agrees to be bound by
all such restrictions on Transfer.

(ii)   Until the Resale Restriction Termination Date with respect to any
Warrant, any certificate evidencing such Warrant (and all securities issued in
exchange therefor or substitution thereof, other than Common Stock, if any,
issued upon exercise thereof that shall bear the legend set forth in Section
2.03(c), if applicable) shall bear a legend in substantially the following form
(unless otherwise agreed by the Company in writing, with notice thereof to the
Warrant Agent):

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.

_________________________

* Add references to the Unit Agent where indicated if the Global Warrant is a
Global Warrant Underlying Units.

 

 

11



 


--------------------------------------------------------------------------------



 

 

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF REPRESENTS THAT IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) (“QIB”). UNTIL THE RESALE RESTRICTION TERMINATION DATE, AS DEFINED IN THE
WARRANT AGREEMENT REFERRED TO HEREIN, THE HOLDER OF THIS SECURITY AGREES TO
OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY ONLY (A) TO THE ISSUER OF THIS
SECURITY, (B) TO A PERSON IT REASONABLY BELIEVES IS A QIB THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT OR (C) UNLESS THIS SECURITY
IS A GLOBAL WARRANT UNDERLYING UNITS, AS DEFINED IN THE WARRANT AGREEMENT, IN
ACCORDANCE WITH ANY OTHER EXEMPTION FROM REGISTRATION AND NOT WITH A VIEW TO, OR
FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT.

THE HOLDER OF THIS SECURITY UNDERSTANDS THAT THE ISSUER OF THIS SECURITY MAY
RECEIVE A LIST OF PARTICIPANTS HOLDING POSITIONS IN ITS SECURITIES FROM ONE OR
MORE BOOK-ENTRY DEPOSITORIES.

ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL
BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER OF
THIS SECURITY, THE WARRANT AGENT OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
DETERMINES IN GOOD FAITH OR IS NOTIFIED THAT THE HOLDER OF THIS SECURITY OR A
BENEFICIAL INTEREST HEREIN WAS IN BREACH OF ANY OF THE REPRESENTATIONS SET FORTH
IN THIS SECURITY, THE ISSUER OR THE WARRANT AGENT MAY DECLARE THE ACQUISITION OF
THIS SECURITY OR SUCH INTEREST IN THIS SECURITY VOID, IN THE EVENT OF A BREACH,
AT THE TIME GIVEN, AND, IN THE EVENT OF SUCH A DETERMINATION OR NOTICE OF
BREACH, AT THE TIME GIVEN OR AT ANY SUBSEQUENT TIME, THE ISSUER OR THE WARRANT
AGENT MAY REQUIRE THAT THIS SECURITY OR SUCH INTEREST HEREIN BE TRANSFERRED TO A
PERSON DESIGNATED BY IT.”

Unless held as a component of a Unit pursuant to the Unit Agreement, any Warrant
(or security issued in exchange or substitution therefor) held on or after the
Resale Restriction Termination Date may, upon surrender of such Warrant for
exchange to the Warrant registrar in accordance with the provisions of this
Section 2.03, be exchanged for a new Warrant or Warrants, of like tenor and
aggregate principal amount, which shall not bear the restrictive legend required
by this Section 2.03.

 

12



 


--------------------------------------------------------------------------------



 

 

(iii)   Any Warrant that is not held as a component of a Unit and any interest
in such Warrant may only be transferred as contemplated in the legend set forth
above. Transfers of Warrants held as components of a Unit shall be governed by
the Unit Agreement.

(iv)   The Company or the Warrant Agent, as applicable may consider the Transfer
of any Warrant or any interest therein null and void ab initio and refuse to
recognize such Transfer if at any time the Company or the Warrant Agent
reasonably determines in good faith that the owner of such Warrant or interest
was in breach of any representation or covenant contained in the transfer
restrictions set forth in Section 2.03(b)(iii). The Company or the Warrant Agent
acting at the direction of the Company, as applicable, may require the Transfer
of such Warrant or interest to any Person designated by the Company or the
Warrant Agent, as applicable, at a price determined in good faith based upon a
reasonable estimation of the prevailing price of such Warrants by an independent
third party or, if no such independent third party is available or able to
determine a price, as determined by the Company in good faith based upon its
reasonable estimation of the prevailing price of such Warrants. Each owner of
the Warrants, by acceptance of such Warrants, authorizes the Company or the
Warrant Agent to take such action. In any such case, none of the Company, the
Warrant Agent, the Initial Purchasers or their respective affiliates shall be
responsible for any losses that may be incurred as a result of any required
Transfer, avoidance of a Transfer or redemption.

(c)   Until the Resale Restriction Termination Date, any stock certificate
representing Common Stock issued upon exercise of a Warrant shall bear a legend
in substantially the following form (unless such Common Stock has been sold
pursuant to the exemption from registration provided by Rule 144 under the
Securities Act or pursuant to a registration statement that has been declared
effective under the Securities Act, and which continues to be effective at the
time of such Transfer or unless otherwise agreed by the Company with written
notice thereof to the transfer agent for the Common Stock):

“THE SECURITY EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT OF 1933”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF, THE HOLDER:

(1)          REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED
IN RULE 144A UNDER THE SECURITIES ACT OF 1933;

 

13



 


--------------------------------------------------------------------------------



 

 

(2)          AGREES THAT IT WILL NOT, PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”) THAT IS TWO YEARS AFTER THE LATER OF JUNE 13, 2006 AND THE
LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF
THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), RESELL OR OTHERWISE
TRANSFER THE SECURITY EVIDENCED HEREBY EXCEPT (A) TO THE COMPANY OR ANY
SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH
RULE 144A UNDER THE SECURITIES ACT OF 1933, (C) PURSUANT TO THE EXEMPTION FROM
REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT OF 1933 (IF
AVAILABLE), OR (D) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND WHICH CONTINUES TO BE EFFECTIVE
AT THE TIME OF SUCH TRANSFER; AND

(3)          AGREES THAT IT WILL, PRIOR TO ANY TRANSFER OF THIS SECURITY
PURSUANT TO CLAUSE (2)(C) ABOVE BEFORE THE RESALE RESTRICTION TERMINATION DATE
FURNISH TO THE ISSUER AND TRANSFER AGENT SUCH CERTIFICATIONS, LEGAL OPINIONS OR
OTHER INFORMATION AS MAY BE REQUIRED TO CONFIRM THAT SUCH TRANSFER IS BEING MADE
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

Any such Common Stock as to which such restrictions on Transfer shall have
expired in accordance with their terms may, upon surrender of the certificates
representing such shares of Common Stock for exchange in accordance with the
procedures of the transfer agent for the Common Stock, be exchanged for a new
certificate or certificates for a like aggregate number of shares of Common
Stock, which shall not bear the restrictive legend required by this Section
2.03(c).

(d)  Any Warrant that is purchased or owned by the Company or any Affiliate
thereof may not be resold by the Company or such Affiliate unless registered
under the Securities Act or resold pursuant to an exemption from the
registration requirements of the Securities Act in a transaction that results in
such Warrants no longer being “restricted securities” (as defined under Rule
144).

(e)   Notwithstanding any provision of this Section 2.03 to the contrary, in the
event Rule 144(k) as promulgated under the Securities Act (or any successor
rule) is amended to change the two-year period under Rule 144(k) (or the
corresponding period under any successor rule), from and after receipt by the
Warrant Agent of the Officers’ Certificate and Opinion of Counsel provided for
in

 

14



 


--------------------------------------------------------------------------------



 

this Warrant Agreement, (i) the reference in the definition of Resale
Restriction Termination Date to two years shall be deemed for all purposes
hereof to be references to such changed period, and (ii) all corresponding
references in the Warrants and any restrictive legends thereon or on the Common
Stock shall be deemed for all purposes hereof to be references to such changed
period, provided that such changes shall not become effective if they are
otherwise prohibited by, or would otherwise cause a violation of, the
then-applicable federal securities laws. The provisions of this clause (e) shall
not be effective until such time as the Opinion of Counsel and Officers’
Certificate have been received by the Warrant Agent hereunder. This clause (e)
shall apply to successive amendments to Rule 144(k) (or any successor rule)
changing the holding period thereunder.

Section 2.04. Transfer, Exchange and Substitution. (a) Warrants shall be issued
in registered form only. The Company shall cause to be kept at the office of the
Warrant Agent, and the Warrant Agent shall maintain, a register (the “Warrant
Register”) in which, subject to such reasonable regulations as the Company may
prescribe, the Company shall provide for the registration of Warrants and
transfers, exchanges or substitutions of Warrants as herein provided. All
Warrants issued upon any registration of transfer or exchange of or substitution
for Warrants shall be valid obligations of the Company, evidencing the same
obligations, and entitled to the same benefits under this Warrant Agreement, as
Warrants surrendered for such registration of transfer, exchange or
substitution.

(b)  A Warrantholder may transfer a Warrant only upon surrender of such Warrant
for registration of transfer. No such transfer shall be effected until, and the
transferee shall succeed to the rights of a Warrantholder only upon, final
acceptance and registration of the transfer in the Warrant Register by the
Warrant Agent. Prior to the registration of any transfer of a Warrant by a
Warrantholder as provided herein, the Company, the Warrant Agent, and any agent
of the Company or the Warrant Agent may treat the Person in whose name Warrants
are registered as the owner thereof for all purposes and as the Person entitled
to exercise the rights represented thereby, any notice to the contrary
notwithstanding.

(c)   Every Warrant presented or surrendered for registration of transfer or for
exchange or substitution shall (if so required by the Company or the Warrant
Agent) be duly endorsed, or be accompanied by a duly executed instrument of
transfer in form satisfactory to the Company and the Warrant Agent, by the
holder thereof or such Warrantholder’s attorney duly authorized in writing.

(d)   When Warrants are presented to the Warrant Agent with a request to
register the transfer of, or to exchange or substitute, such Warrants, the
Warrant Agent shall register the transfer or make the exchange or substitution
as requested if its requirements for such transactions and any applicable
requirements

 

15



 


--------------------------------------------------------------------------------



 

hereunder are satisfied. To permit registrations of transfers, exchanges and
substitutions, the Company shall execute Warrant Certificates at the Warrant
Agent’s request and the Warrant Agent shall countersign and deliver such Warrant
Certificates. No service charge shall be made for any registration of transfer
or exchange of or substitution for Warrants, but the Company may require payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in connection with any registration of transfer of Warrants.

(e)   If less than all Warrants represented by a Certificated Warrant are
transferred, exchanged or substituted in accordance with this Warrant Agreement,
the Warrant Certificate shall be surrendered to the Warrant Agent and a new
Warrant Certificate of the same tenor and for the number of Warrants which were
not transferred, exchanged or substituted, registered in such name or names as
may be directed in writing by the surrendering Warrantholder, shall be executed
by the Company and delivered to the Warrant Agent and the Warrant Agent shall
countersign such new Warrant Certificate and shall deliver such new Warrant
Certificate to the Person or Persons entitled to receive the same.

Section 2.05. Taxes Imposed Upon Receipt of Warrants. The Warrants delivered to
ELF Special Financing Ltd. and further delivered by ELF Special Financing Ltd.
to one or more initial purchaser(s) (each an “Initial Purchaser”) and by any
Initial Purchaser to the initial investors of Units shall be delivered free and
clear of and without imposition of any and all present or future taxes, levies,
imposts, deductions, charges or withholdings (including any stamp, documentary,
transfer or any other excise or property taxes, charges or similar levies), and
all liabilities with respect thereto imposed by the United States, or any
political subdivision thereof, excluding taxes imposed on the relevant Person’s
or entity’s overall net income and franchise taxes imposed in lieu of net income
taxes (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). To the
extent that such Taxes are imposed, the Company shall promptly pay all such
Taxes.

Section 2.06. The Global Warrant. (a) So long as a Global Warrant is registered
in the name of the Depositary or its nominee, members of, or participants in,
the Depositary (“Agent Members”) shall have no rights under this Warrant
Agreement with respect to the Global Warrant held on their behalf by the
Depositary or the Warrant Agent as its custodian, and the Depositary may be
treated by the Company, the Warrant Agent and any agent of the Company or the
Warrant Agent as the absolute owner of such Global Warrant for all purposes.
Accordingly, any such owner’s beneficial interest in such Global Warrant will be
shown only on, and the transfer of such interest shall be effected only through,
records maintained by the Depositary or its nominee or its Agent Members, and
neither the Company nor the Warrant Agent shall have any responsibility with
respect to such records maintained by the Depositary or its nominee or its Agent
Members. Notwithstanding the foregoing, nothing herein shall (i) prevent the

 

16



 


--------------------------------------------------------------------------------



 

Company, the Warrant Agent or any agent of the Company or the Warrant Agent from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or (ii) impair, as between the Depositary and its
Agent Members, the operation of customary practices governing the exercise of
the rights of a Warrantholder.

(b)  Any holder of a Global Warrant registered in the name of the Depositary or
its nominee shall, by acceptance of such Global Warrant, agree that transfers of
beneficial interests in such Global Warrant may be effected only through a
book-entry system maintained by the holder of such Global Warrant (or its
agent), and that ownership of a beneficial interest in Warrants represented
thereby shall be required to be reflected in book-entry form.

(c)  Transfers of a Global Warrant registered in the name of the Depositary or
its nominee shall be limited to transfers in whole, and not in part, to the
Company, the Depositary, their successors, and their respective nominees.
Interests of beneficial owners in a Global Warrant registered in the name of the
Depositary or its nominee shall be transferred in accordance with the rules and
procedures of the Depositary.

(d)  A Global Warrant registered in the name of the Depositary or its nominee
shall be exchanged for Certificated Warrants only if (i) the Depositary (x) has
notified the Company that it is unwilling or unable to continue as or ceases to
be a clearing agency registered under Section 17A of the Exchange Act and (y) a
successor to the Depositary registered as a clearing agency under Section 17A of
the Exchange Act is not able to be appointed by the Company within 90 days or
(ii) the Depositary is at any time unwilling or unable to continue as Depositary
and a successor to the Depositary is not able to be appointed by the Company
within 90 days. In any such event, a Global Warrant registered in the name of
the Depositary or its nominee shall be surrendered to the Warrant Agent for
cancellation, and the Company shall execute, and the Warrant Agent shall
countersign and deliver, to each beneficial owner identified by the Depositary,
in exchange for such beneficial owner’s beneficial interest in such Global
Warrant, Certificated Warrants representing, in the aggregate, the number of
Warrants theretofore represented by such Global Warrant with respect to such
beneficial owner’s respective beneficial interest. Any Certificated Warrant
delivered in exchange for an interest in a Global Warrant pursuant to this
Section 2.06(d) shall not bear the Global Warrant Legend, but shall bear the
legend, required pursuant to Section 2.03, to the extent such Warrants are
Restricted Securities. Interests in the Global Warrant may not be exchanged for
Certificated Warrants other than as provided in this Section 2.06(d).

(e)  Certificated Warrants may be not transferred or exchanged for a beneficial
interest in a Global Warrant.

 

17



 


--------------------------------------------------------------------------------



 

 

(f)  Global Warrants Underlying Units may only be exchanged for Certificated
Warrants as described in the Unit Agreement.

(g) The holder of a Global Warrant registered in the name of the Depositary or
its nominee may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which a Warrantholder is entitled to take under this Warrant
Agreement or the Warrant.

Section 2.07. Surrender of Warrant Certificates. Any Warrant Certificate
surrendered for registration of transfer, exchange, substitution or exercise of
Warrants represented thereby shall, if surrendered to the Company, be delivered
to the Warrant Agent, and all Warrant Certificates surrendered or so delivered
to the Warrant Agent shall be promptly cancelled by the Warrant Agent and shall
not be reissued by the Company and, except as provided in this Article 2 in case
of an exchange, transfer or substitution, or Article 3 hereof in case of the
exercise of less than all Warrants represented thereby or Section 5.02 hereof in
case of mutilation, no Warrant Certificate shall be issued hereunder in lieu
thereof. The Warrant Agent shall deliver to the Company from time to time or
otherwise dispose of such cancelled Warrant Certificates as the Company may
direct.

ARTICLE 3

EXERCISE AND SETTLEMENT OF WARRANTS

Section 3.01. Exercise on the Expiration Date. (a) (i) Each Warrant shall
entitle the Warrantholder only to exercise Warrants represented thereby in
accordance with this Article 3 and upon exercise of such Warrants on the
Expiration Date, subject to the provisions of Section 3.05 and Article 4, to
receive from the Company, without any payment therefor, for each Warrant
represented thereby and so exercised, either (a) a number of shares of Common
Stock equal to the Net Share Amount, in respect of such Warrant, which number
shall not be less than zero (computed using the formula described below), plus
cash in lieu of any fractional shares as described below, (b) cash in an amount
equal to the Net Cash Amount in respect of such Warrant at the Company’s sole
discretion ,or (c) a combination thereof as described in Section 3.04. The
Company will notify all Warrantholders of its election to deliver the Net Cash
Amount, Net Share Amount or any combination thereof in settlement of the Capped
and Uncapped Warrants executed on the Expiration Date, which election shall
apply to all Warrants of a particular type, by written notice to the
Warrantholders (with a copy to the Warrant Agent) and publication of a press
release no later than 10 scheduled Trading Days prior to the Expiration Date.
The Company may elect to settle the Capped and Uncapped Warrants for different
consideration. Notice of any such election will be irrevocable.

 

18



 


--------------------------------------------------------------------------------



 

 

(ii)   Subject to Section 3.05, no Warrant shall be exercisable prior to the
Expiration Date. On the Expiration Date, all issued and outstanding Warrants
shall be automatically exercised. Upon exercise of the Warrants, the Company
shall pay cash in an amount equal to the Net Cash Amount, as described below, or
deliver a number of shares of Common Stock equal to the Net Share Amount (plus
cash in lieu of any fractional shares), as described below, or a combination
thereof, as described below, at the Company’s discretion. In connection with
such automatic exercise of Warrants, (A) the Company shall determine the Net
Share Amount or Net Cash Amount applicable to each Warrant promptly following
the last day of the Settlement Period and (B) the Company shall, or shall cause
the Warrant Agent to, deliver to the record owner of such Warrants as of 5:00
p.m. (New York City time) on the Expiration Date the relevant Net Share Amount,
Net Cash Amount or a combination thereof, as applicable, no later than the third
Business Day following the last day of the Settlement Period.

Section 3.02. Settlement in Cash. (a) If the Company elects to settle the Capped
Warrants or Uncapped Warrants solely in cash, each Warrantholder shall be
entitled to receive from the Company, for each Warrant held by such
Warrantholder, a cash payment (the “Net Cash Amount”) equal to the sum of the
Daily Net Cash Amounts for each Trading Day during the Settlement Period.

(b)  For purposes of determining the Net Cash Amount, the “Daily Net Cash
Amount” means, in respect of each Capped Warrant and Uncapped Warrant held by a
Warrantholder, and each Trading Day during the Settlement Period, an amount of
cash (which will in no event be less than zero) equal to:

WM x (RP - EP);
30

where,

WM

=

the “Warrant Multiplier”



RP

=

the “Relevant Price” of the Capped Warrants or Uncapped Warrants, as applicable,
for such Trading Day, which means: (i) in the case of the Capped Warrants, the
lesser of (a) VWAP of the Common Stock on such Trading Day and (b) the Cap
Price, and (ii) in the case of the Uncapped Warrants, the VWAP of the Common
Stock on such Trading Day; and



EP

=

the “Exercise Price.”

 

 

19



 


--------------------------------------------------------------------------------



 

 

Section 3.03. Settlement in Shares. (a) If the Company elects to settle the
Capped Warrants or the Uncapped Warrants solely in shares of Common Stock, each
Warrantholder shall be entitled to receive from the Company, for each Warrant
held by such Warrantholder, a “Net Share Amount” equal to the sum of the Daily
Net Share Amounts for each Trading Day during the Settlement Period, together
with cash for any fractional shares (calculated on an aggregate basis) valued at
the VWAP on the last day of the Settlement Period.

(b)  For purposes of determining the Net Share Amount, the “Daily Net Share
Amount” means, in respect of each Capped Warrant and Uncapped Warrant held by a
Warrantholder, and each Trading Day during the Settlement Period, a number of
shares of Common Stock (which will in no event be less than zero) equal to the
Daily Net Cash Amount (calculated as described in Section 3.02) for such Trading
Day divided by VWAP for such Trading Day.

Section 3.04. Settlement in Cash and Shares. If the Company elects to settle the
Capped Warrants or the Uncapped Warrants in a combination of cash and shares of
Common Stock, at the time the Company gives notice of the settlement method
pursuant to Section 3.01(a)(i), the Company will specify a percentage of the
Daily Net Share Amount that will be settled in cash (the “Cash Percentage”). If
the Company makes such an election, the amount of cash that it will deliver in
respect of each Trading Day in the Settlement Period will equal the product of
the Cash Percentage and the Daily Net Cash Amount for such Trading Day. The
number of shares deliverable in respect of each Trading Day in the Settlement
Period will be a percentage of the Daily Net Share Amount equal to 100% minus
the Cash Percentage.

Section 3.05. Early Settlement Upon a Fundamental Change. (a) If a Fundamental
Change occurs prior to the Expiration Date, each Warrantholder will have the
right to exercise its Warrants at any time on or after the effective date of
such Fundamental Change (the “Effective Date”) until the 30th Trading Day after
the Effective Date. Following such 30th Trading Day, any unexercised Warrants
will no longer be exercisable until the Expiration Date. The Company shall, on
or prior to such 10th scheduled Trading Day immediately preceding the
anticipated Effective Date, issue a press release and notify all Warrantholders
(with a copy to the Warrant Agent) of the anticipated Effective Date, their
rights to exercise their Warrants as set forth in the Warrant Agreement, and
whether the Company will settle Warrants tendered for exercise in cash or shares
of its Common Stock, or a combination thereof, as set forth in this Section
3.05. In such press release and notice, the Company shall state that any
Warrantholder whose Warrants are represented by Global Units must separate such
Global Units into Global Warrants and Global Notes in order to exercise such
Warrants in connection with a Fundamental Change. The Company shall deliver the
same consideration for all Warrants of a particular type, but may settle the
Capped Warrants and the

 

20



 


--------------------------------------------------------------------------------



 

Uncapped Warrants for different consideration. Any such notice will be
irrevocable.

(b)  Any Capped Warrants or Uncapped Warrants exercised in connection with a
Fundamental Change during the time period set forth in Section 3.05(a) shall be
settled by delivery of an amount of cash, shares of Common Stock or any
combination thereof (the “Early Settlement Amount”), at the Company’s election
as set forth in Section 3.05(a). The Early Settlement Amount will be determined
by reference to the tables below and will be based on the Effective Date of the
Fundamental Change and the Stock Price in respect of such Fundamental Change.

(c)     (i)    If the Company elects to settle the Capped or the Uncapped
Warrants in cash, the Early Settlement Amount for each Warrant shall be the
amount determined by reference to the tables below.

(ii)   If the Company elects to settle the Capped or the Uncapped Warrants in
shares of Common Stock, the Early Settlement Amount for each Warrant will be a
number of shares (or, following the Effective Date, a number of Units of
Reference Property (as set forth in Section 4.03 below)) equal to the amount
determined by reference to the tables below divided by the Average Price for
Common Stock or for Unit of Reference Property. If the Company elects to settle
Warrants for a combination of cash and shares of Common Stock, the Early
Settlement Amount for each Warrant will be (a) an amount of cash equal to the
Cash Percentage of the Early Settlement Amount elected by the Company, and (b) a
number of shares of Common Stock (or, following the Effective Date, a number of
Units of Reference Property) equal to the product of (i) 100% minus the Cash
Percentage and (ii) the amount determined by reference to the tables below
divided by the Average Price for Common Stock or for Unit of Reference Property.
The “Average Price” means (i) with respect to the Common Stock, the average of
the VWAP for the Common Stock, and (ii) with respect to a Unit of Reference
Property, the average of the Unit Values, determined as set forth in Section
4.03, in each case for the 30-Trading Day Period commencing on the first Trading
Day immediately following the Effective Date, as determined promptly by the
Company following such 30th Trading Day.

(d)  The Company will deliver the Early Settlement Amount, whether in the form
of cash, Common Stock (and cash in lieu of fractional shares based on the
Average Price), or a combination thereof, on the third Business Day following
the 30-Trading Day period commencing on the first Trading Day immediately
following the Effective Date, as determined promptly by the Company following
such 30th Trading Day.

 

21



 


--------------------------------------------------------------------------------



 

 

(e)  The Stock Prices set forth in the first row of the table below (i.e., the
column headers) and the values referred to in Section 3.05(f) will be adjusted
as of any date on which the Exercise Price of Warrants is adjusted and in the
same manner. The following table sets forth the Early Settlement Amount per
Capped Warrant:

Capped Warrants Early Settlement Amount

 

Stock Price

 

Effective Date

$8.99

$10.00

$11.00

$12.00

$13.00

$14.00

$15.00

$20.00

$25.00

$30.00

$40.00

$50.00

June 6, 2006

$0.00

$0.18

$0.35

$0.52

$0.67

$0.80

$0.92

$1.29

$1.44

$1.50

$1.54

$1.54

June 15, 2007

$0.14

$0.36

$0.59

$0.80

$0.99

$1.15

$1.29

$1.68

$1.80

$1.83

$1.85

$1.85

June 15, 2008

$0.23

$0.53

$0.85

$1.15

$1.42

$1.63

$1.79

$2.11

$2.16

$2.16

$2.16

$2.16

June 15, 2009

$0.00

$0.11

$1.12

$2.13

$2.50

$2.50

$2.50

$2.50

$2.50

$2.50

$2.50

$2.50

 

(f)   The exact Stock Price and Effective Date may not be set forth on the table
above, in which case:

(i)    if the Stock Price is between two Stock Prices in the table or the
Effective Date is between two Effective Dates in such table, the Early
Settlement Amount will be determined by a straight-line interpolation between
the Early Settlement Amount set forth for the higher and lower Stock Prices and
the two Effective Dates, as applicable, based on a 365-day year;

(ii)   if the Stock Price is in excess of $50 per share, subject to adjustment,
the Early Settlement Amount shall be the applicable amount under the column for
$50 per share (subject to adjustment) determined by a straight-line
interpolation between the relevant Effective Dates if the Effective Date is
between two Effective Dates in the table based on a 365-day year; and

(iii)  if the Stock Price is less than $8.99 per share, subject to adjustment,
no Early Settlement Amount will be paid.

(g) The Stock Prices set forth in the first row of the table below (i.e., the
column headers) and the values referred to in Section 3.05(h) will be adjusted
as of any date on which the Exercise Price of Warrants is adjusted and in the
same manner. The following table sets forth the Early Settlement Amount per
Uncapped Warrant:

 

22



 


--------------------------------------------------------------------------------



 

 

Uncapped Warrants Early Settlement Amount

 

Stock Price 

Effective Date

$8.99

$10.00

$11.00

$12.00

$13.00

$14.00

$15.00

$20.00

$25.00

$30.00

$40.00

$50.00

June  6, 2006

$0.00

$0.58

$1.29

$2.10

$2.99

$3.92

$4.89

$9.85

$14.87

$19.89

$29.93

$39.96

June 15, 2007

$0.00

$0.25

$0.85

$1.60

$2.46

$3.38

$4.35

$9.34

$14.37

$19.40

$29.46

$39.52

June 15, 2008

$0.00

$0.00

$0.40

$1.04

$1.86

$2.78

$3.76

$8.78

$13.83

$18.87

$28.96

$39.05

June 15, 2009

$0.00

$0.00

$0.00

$0.09

$1.10

$2.11

$3.12

$8.18

$13.24

$18.29

$28.41

$38.52

 

(h)  The exact Stock Price and Effective Date may not be set forth on the table
above, in which case:

(i)    if the Stock Price is between two Stock Prices in the table or the
Effective Date is between two Effective Dates in the table, the Early Settlement
Amount will be determined by a straight-line interpolation between the Early
Settlement Amount set forth for the higher and lower Stock Prices and the two
Effective Dates, as applicable, based on a 365-day year;

(ii)   if the Stock Price is in excess of $50 per share, subject to adjustment,
the Early Settlement Amount will be the sum of (A) the applicable amount under
the column for $50 (subject to adjustment), and (B) the product of the Warrant
Multiplier and the difference between the Stock Price and $50 (subject to
adjustment) determined by a straight-line interpolation between the relevant
Effective Dates if the Effective Date is between two Effective Dates in the
table based on a 365-day year; and

(iii)  if the Stock Price is less than $8.99 per share, subject to adjustment,
no Early Settlement Amount will be paid.

(i)   In connection with a Fundamental Change as set forth above, Warrants may
be exercised by (i) in the case of Certificated Warrants, surrendering the
Warrant Certificate evidencing such Warrants at the principal office of the
Warrant Agent (or successor warrant agent), with the Election to Exercise form
set forth on the reverse of the Warrant Certificate duly completed and executed,
together with any applicable transfer taxes as set forth in Section 3.06 below
or (ii) in the case of Warrants represented by a Global Certificate registered
in the name of the Depositary or its nominee, complying with appropriate
procedures established by the Depositary for the exercise of Warrants. The date
on which a Warrantholder complies with the foregoing requirements for

 

23



 


--------------------------------------------------------------------------------



 

exercise is the “Exercise Date” hereunder, unless such date is not a Trading Day
or the Warrantholder satisfies the foregoing requirements after 5:00 p.m. New
York City time on a Trading Day, in which case the Exercise Date shall be the
immediately succeeding Trading Day, except that in no event shall an Exercise
Date occur following the Expiration Date. A registered Warrantholder may
exercise the full number of Warrants represented by a Warrant Certificate or any
number of whole Warrants thereof.

If the Company elects to settle payment of the Early Settlement Amount upon
exercise of the Warrants as described above in shares of its Common Stock (or
Units of Reference Property as described below) and such shares or units are
“restricted securities” within the meaning of the Securities Act, the Company
shall use its commercially reasonable efforts to register such shares or units
to permit the prompt resale of such shares or units by the recipients thereof
pursuant to an effective registration statement under the Securities Act. If the
Company fails to register such shares or units, no liquidated damages shall be
paid or fees assessed.

Section 3.06. Delivery of Common Stock. (a) Subject to the provisions of Section
4.07 hereof, if the Company shall have elected to settle Warrants in Common
Stock as set forth in Section 3.03 or 3.04 above, the Warrant Agent shall, on or
prior to the date required as set forth above, (i) if shares of Common Stock are
in book-entry form at the Depositary, deliver Common Stock by electronic
transfer (with the assistance of the Company and the transfer agent of Common
Stock, if necessary) to such Warrantholder’s account, or any other account as
the Warrantholder may designate, at the Depositary or at an Agent Member, or
(ii) if shares of Common Stock are not in book-entry form at the Depositary,
requisition from the transfer agent of the Common Stock and deliver to or upon
the order of such registered Warrantholder a certificate or certificates, in
each case with legends thereon as appropriate (as determined by the Company) and
for the number of full shares of Common Stock to which such Warrantholder is
entitled, registered in such name or names as may be directed by such
Warrantholder, in each case together with cash, as provided in Section 3.07
hereof, in respect of any fractional shares, and, if the number of Warrants
represented by a Warrant Certificate shall not have been exercised in full, a
new Warrant Certificate, countersigned by the Warrant Agent (or successor
warrant agent), for the balance of the number of whole Warrants represented by
the surrendered Warrant Certificate; provided, however, that the Company shall
not be required to pay any tax or taxes that may be payable in respect of any
transfer in connection with the issue of any Warrant Certificate in a name other
than that of the registered holder of the Warrant Certificate surrendered upon
the exercise of a Warrant.

(b)  If the Company shall elect to settle the Warrants in shares of Common
Stock, each Person in whose name any such certificate for shares of

 

24



 


--------------------------------------------------------------------------------



 

Common Stock is issued shall for all purposes be deemed to have become the
holder of record of such shares on the last Trading Day in the period used to
determine the Average Price of the Common Stock, in the case of Warrants
exercised in connection with a Fundamental Change, or on the last Trading Day of
the Settlement Period, in the case of Warrants exercised on the Expiration Date,
except that, if either such date is a date when the stock transfer books of the
Company are closed, such Person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.

(c)  Promptly after the Warrant Agent shall have taken the action required in
above or at such later time as may be mutually agreeable to the Company and the
Warrant Agent, the Warrant Agent shall account to the Company with respect to
any Warrants exercised. The Company shall reimburse the Warrant Agent for any
amounts paid by the Warrant Agent in respect of a fractional share upon such
exercise in accordance with Section 3.07 hereof.

Section 3.07. No Fractional Shares to Be Issued. Notwithstanding anything to the
contrary contained in this Warrant Agreement, the Company shall not be required
to issue any fraction of a share of Common Stock or to distribute stock
certificates that evidence fractional shares of Common Stock or to issue a
Warrant Certificate representing a fractional Warrant upon exercise of any
Warrants. If more than one Warrant Certificate shall be surrendered for exercise
at one time by the same holder, the number of full shares which shall be
issuable upon exercise thereof shall be computed on the basis of the aggregate
number of Warrants so surrendered. If any fraction of a share of Common Stock
would, except for the provisions of this Section 3.07, be issuable on the
exercise of any Warrant or Warrants, the Company shall pay the cash amount
contemplated in Section 3.02. The Warrantholders, by their acceptance of the
Warrant Certificates, expressly waive their right to receive any fraction of a
share of Common Stock or a stock certificate representing a fraction of a share
of Common Stock or Warrant Certificate representing a fractional Warrant upon
exercise of any Warrant.

Section 3.08. Acquisition of Warrants by the Company; Cancellation of Warrants.
The Company shall have the right, except as limited by law, to purchase or
otherwise to acquire Warrants at such times, in such manner and for such
consideration as it may deem appropriate and shall have agreed with the holder
of such Warrants. The Warrant Agent shall cancel any Warrant Certificate
delivered to it for exercise, in whole or in part, or delivered to it for
transfer, exchange, substitution or cancellation and no Warrant Certificates
shall be issued in lieu thereof except as expressly permitted by any of the
provisions of this Warrant Agreement. On request of the Company, the Warrant
Agent shall destroy cancelled Warrant Certificates held by it and shall deliver
its certificates of destruction to the Company. If the Company shall acquire any
of Warrants,

 

25



 


--------------------------------------------------------------------------------



 

such acquisition shall not operate as a repurchase or termination of the right
represented by such Warrants unless and until the Warrant Certificates
evidencing such Warrants are surrendered to the Warrant Agent for cancellation.

Section 3.09. Direction of Warrant Agent. The Company shall be responsible for
performing all calculations required in connection with the exercise and
settlement of the Warrants and the delivery of cash and/or Common Stock as
described in the Article 3. In connection therewith, the Company shall provide
prompt written notice to the Warrant Agent of any amounts necessary for the
exercise and settlement of the Warrants, including without limitation, the Net
Cash Amount, the Net Share Amount and any Early Settlement Amount. Any cash or
Common Stock to be delivered to the Warrantholders hereunder shall be delivered
to the Warrant Agent no later than the Business Day immediately preceding the
date such items are required to be delivered to the Warrantholders. The Warrant
Agent shall have no liability for any failure or delay in performing its duties
hereunder caused by any failure or delay of the Company in providing such
calculations or items to the Warrant Agent. The Warrant Agent shall not be
accountable with respect to the validity or value (or the kind or amount) of any
shares of Common Stock or Units of Reference Property which may at any time be
issued or delivered upon the exercise of any Warrant, and it makes no
representation with respect thereto. The Warrant Agent shall not be responsible
for any failure of the Company to make any cash payment or to issue, transfer or
deliver any shares of Common Stock or stock certificates or Units of Reference
Property, or to comply with any of the covenants of the Company contained in
this Article 3.

ARTICLE 4

ADJUSTMENTS

Section 4.01. Adjustment of Exercise Price. The Exercise Price and Cap Price for
any Warrants shall be subject to adjustment (without duplication) upon the
following events:

(a)  the issuance of Common Stock as a dividend or distribution on shares of
Common Stock, or subdivisions and combinations of Common Stock, in which event
the Exercise Price and Cap Price will be adjusted based on the following
formula:


[fomulap26.jpg]

where:

 

26



 


--------------------------------------------------------------------------------



 

 

 

P1

=    the Exercise Price or Cap Price, as applicable, in effect in effect
immediately after the close of business on the Ex-Dividend Date, or the
effective date of such share subdivision or share combination, as the case may
be;

 

P0

=     the Exercise Price or Cap Price, as applicable, in effect immediately
prior to the Ex-Dividend Date, or the effective date of such share subdivision
or share combination, as the case may be;

 

OS0

=     the number of shares of Common Stock outstanding immediately prior to the
Ex-Dividend Date, or the effective date of such share subdivision or share
combination, as the case may be; and

 

OS1

=     the number of shares of Common Stock that would be outstanding immediately
after such event.

(b)   the issuance to all holders of Common Stock of certain rights or warrants
to purchase Common Stock for a period expiring 60 days or less from the date of
issuance of such rights or warrants at less than the Current Market Price of
Common Stock as of the announcement date for the issuance of such rights or
warrants, in which event the Exercise Price and, in the case of the Capped
Warrants, the Cap Price, will be adjusted based on the following formula
(provided that the Exercise Price and Cap Price will be readjusted to the extent
that such rights or warrants are not exercised prior to their expiration):

[formulap27.jpg]


where:

 

P1

=    the Exercise Price or Cap Price, as applicable, in effect immediately after
the close of business on the Ex-Dividend Date;

 

P0

=     the Exercise Price or Cap Price, as applicable, in effect immediately
prior to the Ex-Dividend Date;

 

OS0

=     the number of shares of Common Stock outstanding immediately prior to the
Ex-Dividend Date;

 

Y

=     the number of shares of Common Stock equal to the aggregate price payable
to exercise such rights divided by the average of the Closing Sale Prices of
Common Stock for the 10 consecutive Trading Days prior to the Business Day
immediately preceding the announcement of the issuance of such rights or
warrants; and

 

X

=     the total number of shares of Common Stock issuable pursuant to such
rights or warrants;

 

27



 


--------------------------------------------------------------------------------



 

 

provided, however, that if such rights or warrants are exercisable only upon the
occurrence of certain Triggering Events, then the Exercise Price and Cap Price
will not be adjusted until such Triggering Events occur.

(c)   the dividend or other distribution to all holders of Common Stock of
shares of the Company’s capital stock (other than Common Stock) or evidence of
the Company indebtedness, the Company assets or property (excluding (A) any
dividend, distribution or issuance covered by clause (a) or (b) above and (B)
any dividend or distribution paid exclusively in cash), in which event the
Exercise Price and Cap Price will be adjusted based on the following formula:


[formulap28.jpg]

where:

 

FMV=

fair market value (as determined by the Board of Directors) of the shares of
capital stock, evidences of indebtedness, assets or property distributed with
respect to each outstanding share of Common Stock on the Ex-Dividend Date for
such distribution;

 

P1

=    the Exercise Price or Cap Price, as applicable, in effect immediately after
the close of business on the Ex-Dividend Date;

 

P0

=     the Exercise Price or Cap Price, as applicable, in effect immediately
prior to the Ex-Dividend Date; and

 

SP0

=

the Current Market Price of Common Stock

With respect to an adjustment pursuant to this clause (c) where there has been a
payment of a dividend or other distribution on Common Stock of shares of capital
stock of, or similar equity interests in, a Subsidiary or other business unit of
the Company, the Exercise Price and Cap Price instead will be adjusted based on
the following formula:

        [formula2p28.gif]


where:

 

P1

=    the Exercise Price or Cap Price, as applicable, in effect immediately after
the close of business on the Ex-Dividend Date;

 

P0

=     the Exercise Price or Cap Price, as applicable, in effect immediately
prior to the Ex-Dividend Date;

 

28



 


--------------------------------------------------------------------------------



 

 

 

MP0

=     the average of the Closing Sale Prices of Common Stock over the 10
consecutive Trading Days commencing on and including the fifth Trading Day after
the Ex-Dividend Date; and

 

FMV =

the average of the Closing Sale Price of the capital stock or similar equity
interest distributed to holders of Common Stock applicable to one share of
Common Stock over the 10 consecutive Trading Days commencing on and including
the fifth Trading Day after the Ex-Dividend Date.

(d)   dividends or other distributions consisting exclusively of cash to all
holders of Common Stock, in which event the Exercise Price and Cap Price will be
adjusted based on the following formula:

[formula1p29.gif]


where:

 

P1

=    the Exercise Price or Cap Price, as applicable, in effect immediately after
the close of business on the Ex-Dividend Date;

 

P0

=     the Exercise Price or Cap Price, as applicable, in effect immediately
prior to the Ex-Dividend Date;

 

SP0

=

the Current Market Price of Common Stock; and

 

C

=     the amount of cash per share the Company pays in such distribution or
dividend to holders of Common Stock.

(e)   The Company or one or more of its subsidiaries makes purchases of Common
Stock pursuant to a tender offer or exchange offer by the Company or one of its
subsidiaries for Common Stock to the extent that the cash and value of any other
consideration paid per share of Common Stock exceeds the Closing Sale Price per
share of Common Stock on the Trading Day next succeeding the last date on which
tenders or exchanges may be made pursuant to such tender or exchange offer (the
“Offer Expiration Date”), in which event the Exercise Price and Cap Price will
be adjusted based on the following formula:

[formula2p29.gif]


where:

 

29



 


--------------------------------------------------------------------------------



 

 

 

P1

=    the Exercise Price or Cap Price, as applicable, in effect immediately on
the Trading Day next succeeding the Offer Expiration Date;

 

P0

=     the Exercise Price or Cap Price, as applicable, in effect on the Offer
Expiration Date;

 

FMV =

the fair market value (as determined by the Board of Directors) of the aggregate
value of all cash and any other consideration paid or payable for shares validly
tendered or exchanged and not withdrawn as of the Offer Expiration Date (the
“Purchased Shares”);

 

OS1

=     the number of shares of Common Stock outstanding immediately after the
Offer Expiration Date less any Purchased Shares;

 

SP1

=     the Closing Sale Price of Common Stock on the Trading Day next succeeding
the Offer Expiration Date; and

 

OS0

=     the number of shares of Common Stock outstanding immediately after the
Offer Expiration Date, including any Purchased Shares.

(f)   Upon each adjustment of the Exercise Price and Cap Price, as described
above, the Warrant Multiplier for each of the Capped Warrants and Uncapped
Warrants in effect immediately following effectiveness of such adjustment will
be the Warrant Multiplier in effect immediately prior to such adjustment
multiplied by a fraction, (i) the numerator of which is the Exercise Price in
effect immediately prior to such adjustment and (ii) the denominator of which is
the Exercise Price in effect immediately following such adjustment.

(g)  To the extent that the Company has a rights plan in effect upon exercise of
Warrants for Common Stock, each Warrantholder will receive, in addition to
Common Stock (to the extent settled in Common Stock), the rights under the
rights plan, unless prior to any exercise, the rights have separated from Common
Stock, in which case the Exercise Price and Cap Price will be adjusted at the
time of separation as if the Company distributed, to all holders of Common
Stock, shares of the Company’s capital stock, evidences of indebtedness or
assets as described above, subject to readjustment in the event of the
expiration, termination or redemption of such rights.

(h)  Except as stated above, the Exercise Price, Cap Price and Warrant
Multiplier will not be adjusted for the issuance of Common Stock or any
securities convertible into or exchangeable for Common Stock or carrying the
right to purchase any of the foregoing.

 

30



 


--------------------------------------------------------------------------------



 

 

(i)   The Company may from time to time, to the extent permitted by law and
subject to applicable rules of The New York Stock Exchange, decrease the
Exercise Price (but not the Cap Price), increase the Cap Price (but not the
Exercise Price) and/or increase the Warrant Multiplier of the Warrants by any
amount. In that case Warrantholders will be given at least 15 days notice of
such increase or decrease. The Company may make such decreases to the Exercise
Price (but not the Cap Price), in addition to those set forth above, as the
Board of Directors deems advisable to avoid or diminish any income tax to
holders of Common Stock resulting from any dividend or distribution of stock (or
rights to acquire stock) or from any event treated as such for income tax
purposes.

(j)    None of the Exercise Price, Cap Price or Warrant Multiplier will be
adjusted:

(i)    upon the issuance of any shares of Common Stock pursuant to any present
or future plan providing for the reinvestment of dividends or interest payable
on the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any plan;

(ii)  upon the issuance of any shares of Common Stock or options or rights or
rights to purchase such Common Stock pursuant to any present or future employee,
director or consultant benefit plan or program of or assumed by the Company or
any of its subsidiaries;

(iii) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security outstanding
as of the Closing Date;

(iv) for a change in par value or no par value of Common Stock; or

(v) for accumulated and unpaid dividends.

(k)   If the Company takes a record of the holders of Common Stock for the
purpose of entitling them to receive a dividend or other distribution, and
thereafter (and before the dividend or distribution has been paid or delivered
to stockholders) legally abandons its plan to pay or deliver such dividend or
distribution, then thereafter no adjustment in the Exercise Price, Cap Price or
Warrant Multiplier then in effect shall be required by reason of the taking of
such record.

(l)    Whenever the Exercise Price, the Cap Price or the Warrant Multiplier is
adjusted, the Company shall (i) compute the Exercise Price, the Cap Price or the
Warrant Multiplier in accordance with this Section 4.01 and prepare and transmit
to the Warrant Agent an Officer’s Certificate setting forth the

 

31



 


--------------------------------------------------------------------------------



 

Exercise Price, the Cap Price or the Warrant Multiplier, the method of
calculation of the Exercise Price, the Cap Price or the Warrant Multiplier in
reasonable detail, and the facts requiring such adjustment and upon which such
adjustment is based and (ii) as soon as practicable following the occurrence of
an event that requires an adjustment to the Exercise Price, the Cap Price or the
Warrant Multiplier (or if the Company is not aware of this occurrence, as soon
as practicable after becoming so aware), the Company or, at the request and
expense of the Company, the Warrant Agent shall provide a written notice to the
holders of the occurrence of such event and a statement setting forth in
reasonable detail the method by which the adjustment to the Exercise Price, the
Cap Price or the Warrant Multiplier was determined and setting forth the
adjusted Exercise Price, the Cap Price or the Warrant Multiplier.

Section 4.02. Adjustment of Warrant Multiplier. Upon each adjustment of the
Exercise Price pursuant to Section 4.01 above, the Warrant Multiplier in effect
prior to the effectiveness of such adjustment shall be adjusted to the number of
shares of Common Stock, calculated to the nearest one-hundredth of a share,
obtained by (i) multiplying the Warrant Multiplier in effect immediately prior
to such adjustment by the Exercise Price in effect prior to such adjustment, and
(ii) dividing the product so obtained by the Exercise Price in effect
immediately after such adjustment of the Exercise Price.

Section 4.03. Recapitalizations, Reclassifications and Changes of Common Stock.
(a) In the case of any recapitalization, reclassification or change of Common
Stock (other than changes resulting from a subdivision or combination), a
consolidation, merger or combination involving the Company, a sale, lease or
other transfer to a third party of the consolidated assets of the Company and
the Company’s subsidiaries substantially as an entirety, or any statutory share
exchange, in each case as a result of which Common Stock would be converted
into, or exchanged for, stock, other securities, other property or assets
(including cash or any combination thereof) (the “Reference Property”), then,
following the effective time of the transaction, (i) the Relevant Price used to
determine the Net Cash Amount payable upon exercise of the Warrants on the
Expiration Date will be based on the value, determined as set forth below, of
the kind and amount of shares or stock, other securities or other property or
assets (including cash or any combination thereof) that a holder of one share of
Common Stock would have owned or been entitled to receive (such kind and amount
of Reference Property per Share of Common Stock, a “Unit of Reference Property”)
upon such transaction and (ii) the Daily Net Share Amount used to determine the
Net Share Amount payable if the Company elects to settle Warrants exercised on
the Expiration Date in shares shall be, in respect of each Warrant and each
Trading Day during the Settlement Period a number of Units of Reference Property
(which will in no event be less than zero) equal to the Daily Net Cash Amount
(calculated as described above) for such Trading Day divided by the Unit Value
for such Trading Day. The Company shall pay cash for any fraction of a

 

32



 


--------------------------------------------------------------------------------



 

Unit of Reference Property (calculated on an aggregate basis) valued at the Unit
Value at the last day of the Settlement Period.

(b)   For the purpose of determining the Relevant Price, the value of a Unit of
Reference Property (the “Unit Value”) shall be determined as follows: (i) Any
shares of common stock of the successor or purchasing corporation or any other
corporation that are traded on a national or regional stock exchange or in the
Nasdaq National Market included in such Unit of Reference Property shall be
valued as if such shares were “Common Stock” using procedures set forth in the
definition of “VWAP” in Section 1.01, provided that the Bloomberg page (or
successor page) referred to in such definition shall be to the page for such
other corporation; and

(ii)   Any other property (other than cash) included in such Unit of Reference
Property shall be valued in good faith by the Board of Directors or by a New
York Stock Exchange member firm selected by the Board of Directors.

(c)   In the event holders of Common Stock have the opportunity to elect the
form of consideration to be received in such transaction, the Company will make
adequate provision whereby the holders of the Warrants shall have a reasonable
opportunity to determine the form of consideration into which all of the
Warrants, treated as a single class, shall be exercisable from and after the
Effective Date of such transaction, subject to the Company’s option to cash
settle exercised Warrants. The determination: (i) will be made for all
Warrantholders by holders representing a plurality of the Warrants participating
in such determination, (ii) will be subject to any limitations to which all of
the holders of Common Stock are subject, including, but not limited to, pro rata
reductions applicable to any portion of the consideration payable in such
transaction, and (iii) will be conducted in such a manner as to be completed by
the date which is the earlier of: (a) the deadline for elections to be made by
holders of Common Stock, and (b) two Trading Days prior to the anticipated
effective date of such transaction. This provision does not limit the rights of
holders or the Company’s rights in the event of a Fundamental Change, including
the holders’ right to receive the Early Settlement Amount in connection with the
exercise of their Warrants

Section 4.04. Consolidation, Merger and Sale of Assets. (a) The Company may,
without the consent of the Warrantholders, consolidate with, merge into or sell,
lease or otherwise transfer in one transaction or a series of related
transactions the consolidated assets of the Company and its subsidiaries
substantially as an entirety to any corporation, limited liability company,
partnership or trust organized under the laws of the United States or any of its
political subdivisions provided that:

 

33



 


--------------------------------------------------------------------------------



 

 

(i)    the successor assumes all the Company’s obligations under this Warrant
Agreement and the Warrants;

(ii)  if as a result of such transaction Warrants become exercisable for common
stock or other securities issued by a third party, such third party fully and
unconditionally guarantees all obligations of the issuer of Warrants or such
successor under the Warrants and this Warrant Agreement; and

(iii) an Officer’s Certificate and an Opinion of Counsel, each stating that the
consolidation, merger or transfer complies with the provisions of this Warrant
Agreement, have been delivered to the Warrant Agent.

(b)   In case of any such consolidation, merger, sale or conveyance and upon any
such assumption by the successor corporation, such successor corporation shall
succeed to and be substituted for the Warrants Issuer with the same effect as if
it had been named herein as the Warrants Issuer. Such successor corporation
thereupon may cause to be signed, and may issue any or all of the Warrants
issuable pursuant to this Agreement which theretofore shall not have been signed
by the Warrants Issuer; and, upon the order of such successor corporation,
instead of the Warrants Issuer, and subject to all the terms, conditions and
limitations in this Warrant Agreement prescribed, the Warrant Agent shall
authenticate and deliver, as applicable, any Warrants that previously shall have
been signed and delivered by the officers of the Warrants Issuer to the Warrant
Agent for authentication, and any Warrants which such successor corporation
thereafter shall cause to be signed and delivered to the Warrant Agent for such
purpose.

Section 4.05. Covenant to Reserve Shares for Issuance on Exercise. (a) The Board
of Directors has authorized and will reserve for issuance such number of shares
of Common Stock as the Board of Directors believes will be issuable upon the
exercise of all outstanding Warrants for shares of Common Stock. The Company
covenants that all shares of Common Stock that shall be so issuable shall be
duly and validly issued, fully paid and non-assessable. If, at the time any
Warrants are exercised, the Company does not have reserved for issuance the full
number of shares of Common Stock issuable upon settlement of such Warrants, the
Company shall settle such Warrants in cash, notwithstanding any notice by the
Company to the contrary.

(b)  The Company agrees to authorize and direct its current and future transfer
agents for the Common Stock and for any shares of the Company’s Common Stock
issuable upon the exercise of any of Warrants at all times to reserve for
issuance the number of shares of Common Stock specified in Section 4.05(a). The
Warrant Agent is hereby authorized to requisition from time to time

 

34



 


--------------------------------------------------------------------------------



 

from any such transfer agent’s stock certificates (or beneficial interests
thereof) required to honor outstanding Warrants upon exercise thereof in
accordance with the terms of this Warrant Agreement, and the Company agrees to
authorize and direct such transfer agents to comply with all such requests of
the Warrant Agent and to otherwise comply with the Warrant Agent in connection
with the delivery of Common Stock. In connection with any such requisition, the
Warrant Agent shall provide such transfer agent with a requisition order in the
form of Exhibit C (or as separately agreed between the Warrant Agent and the
transfer agent). The Company will supply such transfer agents with duly executed
stock certificates for such purposes and will provide or otherwise make
available any cash or scrip which may be payable as provided in this Article 4.
Promptly after the date of expiration of Warrants, the Warrant Agent shall
certify to the Company the aggregate number of Warrants then outstanding, and
thereafter no shares shall be required to be reserved in respect of such
Warrants.

(c)   If permitted or required by the rules of any national securities exchange
or over the counter market or other domestic market on which the Common Stock is
listed at any time, if any, the Company shall cause to have listed or quoted all
shares of Common Stock issued upon exercise of the Capped or Uncapped Warrants
on any such exchange or market.

Section 4.06. Payment of Taxes on Stock Certificates Issued upon Exercise. The
initial issuance of Common Stock upon the exercise of Warrants shall be made
without charge to the exercising Warrantholders for any tax in respect of the
issuance of such stock certificates, and such stock certificates shall be issued
in the respective names of, or in such names as may be directed by, the
exercising Warrantholders; provided, however, that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such stock certificate, any Warrant
Certificates or other securities in a name other than that of the registered
holder of the Warrant Certificate surrendered upon exercise of the Warrant, and
the Company shall not be required to issue or deliver such certificates or other
securities unless and until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.

Section 4.07. Warrant Agent Not Responsible for Adjustments or Validity of
Stock. The Warrant Agent shall not at any time be under any duty or
responsibility to any Warrantholder to determine whether any facts exist that
may require an adjustment of the Exercise Price or Warrant Entitlement, or with
respect to the nature or extent of any such adjustment when made, or with
respect to the method employed, or herein or in any supplemental agreement
provided to be employed, in making the same. The Company shall be responsible
for performing all calculations required under this Article 4 in connection with
the (i) adjustment of the Exercise Price, the Cap Price and the Warrant
Entitlement and

 

35



 


--------------------------------------------------------------------------------



 

(ii) the identification of any Reference Property and the determination of the
related Unit Values thereof. The Warrant Agent shall have no liability for any
failure or delay in performing its duties hereunder caused by any failure or
delay of the Company in providing such calculations to the Warrant Agent. The
Warrant Agent shall not be accountable with respect to the validity or value (or
the kind or amount) of any shares of Common Stock or of any securities or
property which may at any time be issued or delivered upon the exercise of any
Warrant or upon any adjustment pursuant to Article 4, and it makes no
representation with respect thereto. The Warrant Agent shall not be responsible
for any failure of the Company to make any cash payment or to issue, transfer or
deliver any shares of Common Stock or stock certificates or other securities or
property or scrip upon the surrender of any Warrant for the purpose of exercise
or upon any adjustment pursuant to Article 4, or to comply with any of the
covenants of the Company contained in this Article 4.

Section 4.08. Statements on Warrants. The form of Warrant Certificate need not
be changed because of any adjustment made pursuant to this Article 4, and
Warrant Certificates issued after such adjustment may state the same Exercise
Price and the same number of shares of Common Stock as are stated in the Warrant
Certificates initially issued pursuant to this Warrant Agreement. However, the
Company may at any time in its sole discretion (which shall be conclusive) make
any change in the form of Warrant Certificate that it may deem appropriate and
that does not materially adversely affect the interest of the Warrantholders;
and any Warrant Certificates thereafter issued or countersigned, whether in
exchange or substitution for an outstanding Warrant Certificate or otherwise,
may be in the form as so changed.

ARTICLE 5

OTHER PROVISIONS RELATING TO RIGHTS OF WARRANTHOLDERS

Section 5.01. No Rights as Stockholders. Holders of Warrants shall not be
entitled, by virtue of being such holders, to vote, to consent, to receive
dividends, to receive notice as stockholders with respect to any meeting of
stockholders for the election of the Company’s directors or any other matter, or
to exercise any rights whatsoever as the Company’s stockholders unless, until
and only to the extent such holders become holders of record of shares of Common
Stock issued upon settlement of the Warrants.

Section 5.02. Mutilated or Missing Warrant Certificates. (a) If any Warrant at
any time is mutilated, defaced, lost, destroyed or stolen, then on the terms set
forth in this Warrant Agreement, such Warrant may be replaced at the cost of the
applicant (including legal fees of the Company) at the office of the Warrant
Registrar. The applicant for a new Warrant shall, in the case of any mutilated
or defaced Warrant, surrender such Warrant to the Warrant Registrar

 

36



 


--------------------------------------------------------------------------------



 

and, in the case of any lost, destroyed or stolen Warrant, furnish evidence
satisfactory to the Company of such loss, destruction or theft, and, in each
case, furnish evidence satisfactory to the Company of the ownership and
authenticity of the Warrant together with such indemnity as the Company may
require. Any such new Warrant Certificate shall constitute an original
contractual obligation of the Company, whether or not the allegedly lost,
stolen, mutilated or destroyed Warrant Certificate shall be at any time
enforceable by anyone. An applicant for such a substitute Warrant Certificate
shall also comply with such other reasonable regulations and pay such other
reasonable charges as the Company or the Warrant Agent may prescribe. All
Warrant Certificates shall be held and owned upon the express condition that the
foregoing provisions are exclusive with respect to the substitution for lost,
stolen, mutilated or destroyed Warrant Certificates, and shall preclude any and
all other rights or remedies notwithstanding any law or statute existing or
hereafter enacted to the contrary with respect to the substitution for and
replacement of negotiable instruments or other securities without their
surrender.

(b)   Initially, the Warrant Agent will act as the Warrant Registrar and
Warrants may be presented for registration of transfer and exchange at the
offices of the Warrant Registrar with a written instruction of transfer in form
satisfactory to the Warrant Registrar, duly executed by such Warrantholder or by
such Warrantholder’s attorney, duly authorized in writing. Such Warrantholder
will also provide a written certificate (substantially in the form of Exhibit B
hereto) to the effect that such transfer will comply with the appropriate
transfer restrictions applicable to such Warrants. The registered holder of a
Warrant will be treated as its owner for all purposes. The Warrant Agent shall
be entitled to conclusively rely upon any such certification in connection with
the transfer of a Warrant hereunder and shall have no responsibility to monitor
or verify whether any such transfer complies with the requirements hereunder or
otherwise complies with Securities Act.

Section 5.03. Modification, Waiver and Meetings. (a) This Warrant Agreement may
be modified or amended by the Company and the Warrant Agent, without the consent
of the holder of any Warrant, for the purposes of, among other things:

(i)    adding covenants for the benefit of the Warrantholders;

(ii)   adding a guarantor or other security for the benefit of the
Warrantholders;

(iii)  adding additional dates on which Warrantholders may exercise Warrants;

 

37



 


--------------------------------------------------------------------------------



 

 

(iv)  surrendering any right or power conferred upon the Company;

(v)   providing for the settlement upon exercise of Warrants if any
reclassification or change of Common Stock or any consolidation, merger or sale
of the consolidated assets of the Company and its subsidiaries substantially as
an entirety occurs;

(vi)  providing for the assumption of the Company’s obligations in the case of a
merger, consolidation, conveyance, sale, transfer or lease;

(vii) decreasing the Exercise Price, increasing the Warrant Multiplier or, if
applicable, increasing the Cap Price in the manner described in this Warrant
Agreement;

(viii) curing any ambiguity or correcting or supplementing any defective
provision contained in this Warrant Agreement; provided that such modification
or amendment does not, in the good faith opinion of the Board of Directors,
adversely affect the interests of the Warrantholders in any material respect;

(ix)  conform any provision contained herein with the “Description of the
Warrants” as set forth in the Offering Memorandum dated June 6, 2006; and

(x)   adding or modifying any other provisions which the Company may deem
necessary or desirable and which will not adversely affect the interests of the
Warrantholders.

(b)   Modifications and amendments to this Warrant Agreement or to the terms and
conditions of Warrants may also be made by the Company and the Warrant Agent,
and noncompliance with any provision of the Warrant Agreement or Warrants may be
waived, either:

(i)    with the written consent of the holders of at least a majority of
Warrants at the time outstanding; or

(ii)   by the adoption of a resolution at a meeting of Warrantholders at which a
quorum is present by at least a majority of Warrants represented at such
meeting.

(c)   However, no such modification, amendment or waiver may, without the
written consent or the affirmative vote of each Warrantholder affected:

(i)   change the Expiration Date;

 

 

38



 


--------------------------------------------------------------------------------



 

 

(ii)  increase the Exercise Price, decrease the Warrant Multiplier or, if
applicable, decrease the Cap Price;

(iii) impair the right to institute suit for the enforcement of any payment or
delivery with respect to the settlement of any Warrant;

(iv) except as otherwise permitted or contemplated by provisions of this Warrant
Agreement concerning specified reclassifications or corporate reorganizations,
impair or adversely affect the exercise rights of Warrantholders, including any
change to the calculation or payment of the Net Share Amount or Net Cash Amount,
as applicable;

(v)   reduce the percentage of Warrants outstanding necessary to modify or amend
this Warrant Agreement or to waive any past default; or

(vi) reduce the percentage in Warrants outstanding required for any other waiver
under this Warrant Agreement.

(d)  The quorum at any meeting called to adopt a resolution will be Persons
holding or representing a majority of the Warrants at the time outstanding.

Section 5.04. Reports. If, at any time prior to the Resale Restriction
Termination Date, the Company is not subject to Section 13 or 15(d) of the
Exchange Act, the Company will furnish, or cause to be furnished, promptly upon
the request of any Warrantholder, information specified in Rule 144A(d)(4)(i)
and (ii) under the Securities Act, to such Warrantholder, or to a prospective
transferee of a Warrant or interest in such Warrant designated by such
Warrantholder, as the case may be, in connection with the resale pursuant to
Rule 144A of such Warrant or such interests by such Warrantholder.

ARTICLE 6

CONCERNING THE WARRANT AGENT AND OTHER MATTERS

Section 6.01. Payment of Certain Taxes. The Company will from time to time
promptly pay all taxes and charges that may be imposed upon the Company or the
Warrant Agent in respect of the initial issuance or delivery of shares of Common
Stock upon the exercise of Warrants, but the Company shall not be obligated to
pay any transfer taxes in respect of Warrants or such shares.

Section 6.02. Change of Warrant Agent. (a) The Warrant Agent, or any successor
to it hereafter appointed, may resign its duties and be discharged from all
further duties and liabilities hereunder after giving 60 days’ notice in writing
to

 

39



 


--------------------------------------------------------------------------------



 

the Company, except that such shorter notice may be given as the Company shall,
in writing, accept as sufficient. If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor warrant agent in place of the Warrant Agent. If
the Company shall fail to make such appointment within a period of 60 days after
it has been notified in writing of such resignation or incapacity by the
resigning or incapacitated warrant agent or by any holder of Warrants (who
shall, with such notice, submit his Warrant Certificate for inspect by the
Company), then the holder of any Warrants may apply to any court of competent
jurisdiction for the appointment of a successor warrant agent.

(b)  The Warrant Agent may be removed by the Company at any time upon 30 days’
written notice to the Warrant Agent; provided, however, that the Company shall
not remove the Warrant Agent until a successor warrant agent meeting the
qualifications hereof shall have been appointed.

(c)   Any successor warrant agent, whether appointed by the Company or by such a
court, shall be a corporation or banking association organized, in good standing
and doing business under the laws of the United States of America or any state
thereof or the District of Columbia, and authorized under such laws to exercise
corporate trust powers and subject to supervision or examination by Federal or
state authority and having a combined capital and surplus of not less than
$50,000,000. The combined capital and surplus of any such successor Warrant
Agent shall be deemed to be the combined capital and surplus as set forth in the
most recent report of its condition published prior to its appointment, provided
that such reports are published at least annually pursuant to law or to the
requirements of a Federal or state supervising or examining authority. After
appointment, any successor warrant agent shall be vested with all the authority,
powers, rights, immunities, duties and obligations of its predecessor warrant
agent with like effect as if originally named as warrant agent hereunder,
without any further act or deed; but if for any reason it becomes necessary or
appropriate, the predecessor warrant agent shall execute and deliver, at the
expense of the Company, an instrument transferring to such successor warrant
agent all the authority, powers and rights of such predecessor warrant agent
hereunder; and upon request of any successor warrant agent, the Company shall
make, execute, acknowledge and deliver any and all instruments in writing to
more fully and effectually vest in and conform to such successor warrant agent
all such authority, powers, rights, immunities, duties and obligations. Upon
assumption by a successor warrant agent of the duties and responsibilities
hereunder, the predecessor warrant agent shall deliver and transfer, at the
expense of the Company, to the successor warrant agent any property at the time
held by it hereunder. As soon as practicable after such appointment, the Company
shall give notice thereof to the predecessor warrant agent, the registered
holders to Warrants and each transfer agent for the shares of its Common Stock.
Failure to

 

40



 


--------------------------------------------------------------------------------



 

give such notice, or any defect therein, shall not affect the validity of the
appointment of the successor warrant agent.

(d)  Any entity into which the Warrant Agent may be merged or with which it may
be consolidated, or any corporation resulting from any merger or consolidation
to which the Warrant Agent shall be a party, shall be the successor Warrant
Agent under this Warrant Agreement without any further act. In case at the time
such successor to the Warrant Agent shall succeed to the agency created by this
Warrant Agreement, any of the Warrant Certificates shall have been countersigned
but not delivered, any such successor to the Warrant Agent may adopt the
countersignature of the original Warrant Agent and deliver such Warrant
Certificates so countersigned, and in case at that time any of the Warrant
Certificates shall not have been countersigned, any successor to the Warrant
Agent may countersign such Warrant Certificates either in the name of the
predecessor Warrant Agent or in the name of the successor Warrant Agent; and in
all such cases Warrant Certificates shall have the full force provided in the in
the Warrant Certificates and in this Warrant Agreement.

(e)   In case at any time the name of the Warrant Agent shall be changed and at
such time any of the Warrant Certificates shall have been countersigned but not
delivered, the Warrant Agent may adopt the countersignatures under its prior
name and deliver such Warrant Certificates so countersigned; and in case at that
time any of the Warrant Certificates shall not have been countersigned, the
Warrant Agent may countersign such Warrant Certificates either in its prior name
or in its changed name; and in all such cases such Warrant Certificates shall
have the full force provided in the Warrant Certificates and in this Warrant
Agreement.

Section 6.03. Compensation; Further Assurances. The Company agrees (i) that it
will pay the Warrant Agent reasonable compensation for its services as Warrant
Agent hereunder and, except as otherwise expressly provided, will pay or
reimburse the Warrant Agent upon demand for all reasonable expenses,
disbursements and advances incurred or made by the Warrant Agent in accordance
with any of the provisions of this Warrant Agreement (including the reasonable
compensation, expenses and disbursements of its agents and counsel) except any
such expense, disbursement or advance as may arise from its or any of their
negligence or bad faith; and (ii) that it will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the Warrant Agent for the carrying out or performing of the provisions of
this Warrant Agreement.

Section 6.04. Reliance on Counsel. The Warrant Agent may consult with legal
counsel (who may be legal counsel for the Company), and the written opinion of
such counsel or any advice of legal counsel subsequently confirmed by a written
opinion of such counsel shall be full and complete authorization and

 

41



 


--------------------------------------------------------------------------------



 

protection to the Warrant Agent as to any action taken or omitted by it in good
faith and in accordance with such written opinion or advice.

Section 6.05. Proof of Actions Taken. Whenever in the performance of its duties
under this Warrant Agreement the Warrant Agent shall deem it necessary or
desirable that any matter be proved or established by the Company prior to
taking or suffering or omitting any action hereunder, such matter (unless other
evidence in respect thereof be herein specifically prescribed) may, in the
absence of bad faith on the part of the Warrant Agent, be deemed to be
conclusively proved and established by an Officer’s Certificate delivered to the
Warrant Agent; and such Officer’s Certificate shall, in the absence of bad faith
on the part of the Warrant Agent be full warrant to the Warrant Agent for any
action taken, suffered or omitted in good faith by it under the provisions of
this Warrant Agreement in reliance upon such certificate; but in its discretion
the Warrant Agent may in lieu thereof accept other evidence of such fact or
matter or may require such further or additional evidence as to it may seem
reasonable.

Section 6.06. Correctness of Statements. The Warrant Agent shall not be liable
for or by reason of any of the statements of fact or recitals contained in this
Warrant Agreement or in the Warrant Certificates (except its countersignature
thereof) or be required to verify the same, and all such statements and recitals
are and shall be deemed to have been made by the Company only.

Section 6.07. Validity of Agreement. The Warrant Agent shall not be under any
responsibility in respect of the validity of this Warrant Agreement or the
execution and delivery hereof or in respect of the validity or execution of any
Warrant Certificates (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Warrant Agreement or in any Warrant Certificate; nor shall it by any act
hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any shares of Common Stock to be issued pursuant
to this Warrant Agreement or any Warrants or as to whether any shares of Common
Stock will, when issued, be validly issued and fully paid and nonassessable.

Section 6.08. Use of Agents. The Warrant Agent may execute and exercise any of
the rights or powers hereby vested in it or perform any duty hereunder either
itself or by or through its attorneys or agents and the Warrant Agent shall not
be responsible for the misconduct or negligence of any agent or attorney,
provided due care had been exercised in the appointment and continued employment
thereof.

Section 6.09. Liability of Warrant Agent. The Warrant Agent shall incur no
liability or responsibility to the Company or to any holder of Warrants for any
action taken in reliance on any notice, resolution, waiver, consent, order,

 

42



 


--------------------------------------------------------------------------------



 

certificate, or other paper, document or instrument believed by it to be genuine
and to have been signed, sent or presented by the proper party or parties. The
Company agrees to indemnify the Warrant Agent and save it harmless against any
and all losses, expenses and liabilities, including judgments, costs and
reasonable counsel fees, for anything done or omitted in good faith by the
Warrant Agent in the execution of this Warrant Agreement or otherwise arising in
connection with this Warrant Agreement, except as a result of the Warrant
Agent’s negligence or willful misconduct or bad faith.

Section 6.10. Legal Proceedings. The Warrant Agent shall be under no obligation
to institute any action, suit or legal proceeding or to take any other action
likely to involve expense unless the Company or one or more Warrantholders shall
furnish the Warrant Agent with reasonable security and indemnity for any costs
and expenses which may be incurred, but this provision shall not affect the
power of the Warrant Agent to take such action as the Warrant Agent may consider
proper, whether with or without any such security or indemnity.

Section 6.11. Other Transactions in Securities of the Company. The Warrant Agent
in its individual or any other capacity may become the owner of Warrants or
other securities of the Company, or become pecuniarily interested in any
transaction in which the Company may be interested, or contract with or lend
money to the Company or otherwise act as fully and freely as though it were not
Warrant Agent under this Warrant Agreement. Nothing herein shall preclude the
Warrant Agent from acting in any other capacity for the Company or for any other
legal entity.

Section 6.12. Actions as Agent. The Warrant Agent shall act hereunder solely as
agent and not in a ministerial or fiduciary capacity, and its duties shall be
determined solely by the provisions hereof. The duties and obligations of the
Warrant Agent shall be determined solely by the express provisions of the
Warrant Agreement, and the Warrant Agent shall not be liable except for the
performance of such duties and obligations as are specifically set forth in the
Warrant Agreement. No implied covenants or obligations shall be read into the
Warrant Agreement against the Warrant Agent. No provision of the Warrant
Agreement shall require the Warrant Agent to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it. The
Warrant Agent shall not be liable for anything that it may do or refrain from
doing in good faith in connection with this Warrant Agreement except for its own
negligence or willful misconduct or bad faith.

 

43



 


--------------------------------------------------------------------------------



 

 

Section 6.13. Appointment and Acceptance of Agency. The Company hereby appoints
the Warrant Agent to act as agent for the Company in accordance with the
instructions set forth in this Warrant Agreement, and the Warrant Agent hereby
accepts the agency established by this Warrant Agreement and agrees to perform
the same upon the terms and conditions herein set forth.

Section 6.14. Successors and Assigns. All the covenants and provisions of this
Warrant Agreement by or for the benefit of the Company or the Warrant Agent
shall bind and inure to the benefit of their respective successors and assigns
hereunder.

Section 6.15. Notices. Any notice or demand authorized by this Warrant Agreement
to be given or made by the Warrant Agent or by the holder of any Warrant to or
on the Company shall be sufficiently given or made if sent by mail first-class,
postage prepaid, addressed (until another address is filed in writing by the
Company with the Warrant Agent), as follows:

The Interpublic Group of Companies, Inc.

1114 Avenue of the Americas

New York, New York 10036

 

Any notice or demand authorized by this Warrant Agreement to be given or made by
the holder of any Warrant or by the Company to or on the Warrant Agent shall be
sufficiently given or made if sent by mail first-class, postage prepaid,
addressed (until another address is filed in writing by the Warrant Agent with
the Company), as follows:

LaSalle Bank National Association

181 West Madison Street, 32nd Floor

Chicago, Illinois 60602
Attention: CDO Trust Services Group – ELF Special Financing Ltd.

 

Any notice of demand authorized by this Warrant Agreement to be given or made to
the holder of any Warrants shall be sufficiently given or made if sent by
first-class mail, postage prepaid to the last address of such holder as it shall
appear on the Warrant Register.

Section 6.16. Applicable Law. The validity, interpretation and performance of
this Warrant Agreement and of the Warrant Certificates shall be governed by the
law of the State of New York without giving effect to the principles of
conflicts of laws thereof.

Section 6.17. Benefits of This Warrant Agreement. Nothing in this Warrant
Agreement expressed and nothing that may be implied from any of the

 

44



 


--------------------------------------------------------------------------------



 

provisions hereof is intended, or shall be construed, to confer upon, or give
to, any Person or corporation other than the parties hereto and the
Warrantholders any right, remedy or claim under or by reason of this Warrant
Agreement or of any covenant, condition, stipulation, promise or agreement
hereof, and all covenants, conditions, stipulations, promises and agreements in
this Warrant Agreement contained shall be for the sole and exclusive benefit of
the parties hereto and their successors and of the Warrantholders.

Section 6.18. Registered Warrantholders. Prior to due presentment for
registration of transfer, the Company and the Warrant Agent may deem and treat
the Person in whose name any Warrants are registered in the Warrant Register as
the absolute owner thereof for all purposes whatever (notwithstanding any
notation of ownership or other writing thereon made by anyone other than the
Company or the Warrant Agent) and neither the Company nor the Warrant Agent
shall be affected by any notice to the contrary or be bound to recognize any
equitable or other claim to or interest in any Warrants on the part of any other
Person and shall not be liable for any registration of transfer of Warrants that
are registered or to be registered in the name of a fiduciary or the nominee of
a fiduciary unless made with actual knowledge that a fiduciary or nominee is
committing a breach of trust in requesting such registration of transfer or with
such knowledge of such facts that its participation therein amounts to bad
faith. The terms “Warrantholder” and holder of any “Warrants” and all other
similar terms used herein shall mean such Person in whose name Warrants are
registered in the Warrant Register.

Section 6.19. Inspection of Agreement. A copy of this Warrant Agreement shall be
available at all reasonable times for inspection by any registered Warrantholder
at the principal office of the Warrant Agent (or successor warrant agent). The
Warrant Agent may require any such holder to submit his Warrant Certificate for
inspection by it before allowing such holder to inspect a copy of this Warrant
Agreement.

Section 6.20. Headings. The Article and Section headings herein are for
convenience only and are not a part of this Warrant Agreement and shall not
affect the interpretation thereof.

Section 6.21. Counterparts. The Agreement may be executed in any number of
counterparts on separate counterparts, each of which so executed shall be deemed
to be an original, but all such counterparts shall together constitute one and
the same instrument.

 

45



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, this Warrant Agreement has been duly executed by the parties
hereto as of the day and year first above written.

The Interpublic Group of Companies, Inc.

By:

/s/ Nicholas J. Camera

Name: Nicholas J. Camera

Title:   Senior Vice President, General Counsel and Secretary

 

LaSalle Bank National Association, as Warrant Agent

By:

/s/ Theresa Lynch

Name: Theresa Lynch

Title:   First Vice President

 

 

46



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

FORM OF [GLOBAL/CERTIFICATED] WARRANT FOR [CAPPED/UNCAPPED] WARRANTS

[FACE]

 

No. _____

 

 

CUSIP No. __________

 

[“UNLESS THIS GLOBAL WARRANT FOR [CAPPED/UNCAPPED] WARRANTS IS PRESENTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION (“DTC”),* TO THE INTERPUBLIC GROUP OF COMPANIES, INC. (THE
“COMPANY”), THE CUSTODIAN OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE,
OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO.*
OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC*
(AND ANY PAYMENT IS MADE TO CEDE & CO.* OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC*), ANY TRANSFER, PLEDGE, OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE
REGISTERED OWNER HEREOF, CEDE & CO.,* HAS AN INTEREST HEREIN.

TRANSFER OF THIS GLOBAL WARRANT FOR [CAPPED/UNCAPPED] WARRANTS SHALL BE LIMITED
TO TRANSFERS IN WHOLE, AND NOT IN PART, TO THE COMPANY, DTC,* THEIR SUCCESSORS
AND THEIR RESPECTIVE NOMINEES.”]**

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS

 

_________________________

* Add references to the Unit Agent where indicated if the Global Warrant is a
Global Warrant Underlying Units.

** Bracketed language only appears on Global Warrants held in the name of DTC
(or nominee thereof) or the Unit Agent.

 

A-1



 


--------------------------------------------------------------------------------



 

SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF REPRESENTS THAT IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) (“QIB”). UNTIL THE RESALE RESTRICTION TERMINATION DATE, AS DEFINED IN THE
WARRANT AGREEMENT REFERRED TO HEREIN, THE HOLDER OF THIS SECURITY AGREES TO
OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY ONLY (A) TO THE ISSUER OF THIS
SECURITY, (B) TO A PERSON IT REASONABLY BELIEVES IS A QIB THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT OR (C) UNLESS THIS SECURITY
IS A GLOBAL WARRANT UNDERLYING UNITS, AS DEFINED IN THE WARRANT AGREEMENT, IN
ACCORDANCE WITH ANY OTHER EXEMPTION FROM REGISTRATION AND NOT WITH A VIEW TO, OR
FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT.

THE HOLDER OF THIS SECURITY UNDERSTANDS THAT THE ISSUER OF THIS SECURITY MAY
RECEIVE A LIST OF PARTICIPANTS HOLDING POSITIONS IN ITS SECURITIES FROM ONE OR
MORE BOOK-ENTRY DEPOSITORIES.

ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL
BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER OF
THIS SECURITY, THE WARRANT AGENT OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
DETERMINES IN GOOD FAITH OR IS NOTIFIED THAT THE HOLDER OF THIS SECURITY OR A
BENEFICIAL INTEREST HEREIN WAS IN BREACH OF ANY OF THE REPRESENTATIONS SET FORTH
IN THIS SECURITY, THE ISSUER OR THE WARRANT AGENT MAY DECLARE THE ACQUISITION OF
THIS SECURITY OR SUCH INTEREST IN THIS SECURITY VOID. IN THE EVENT OF A BREACH,
AT THE TIME GIVEN, AND, IN THE EVENT OF SUCH A DETERMINATION OR NOTICE OF
BREACH, AT THE TIME GIVEN OR AT ANY SUBSEQUENT TIME, THE ISSUER OR THE WARRANT
AGENT MAY REQUIRE THAT THIS SECURITY OR SUCH INTEREST HEREIN BE TRANSFERRED TO A
PERSON DESIGNATED BY IT.

 

 

A-2



 


--------------------------------------------------------------------------------



 

 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

[Designation of [Capped/Uncapped] Warrants]

NUMBER OF [CAPPED/UNCAPPED] WARRANTS EVIDENCED BY THIS CERTIFICATE: [UP TO
_____].

 

WARRANT ENTITLEMENT: Initially one share of Common Stock for each Warrant.

 

WARRANT MULTIPLIER: For the [Capped/Uncapped] Warrants initially one (1).

 

[CAPPED/UNCAPPED EXERCISE] PRICE PER [CAPPED/UNCAPPED] WARRANT: Initially [$].

 

[CAP PRICE PER CAPPED WARRANT]: Initially [$].

 

FORM OF PAYMENT OF EXERCISE PRICE: Not Applicable. Warrants are net exercisable
only.

 

FORM OF SETTLEMENT: Each Warrant shall entitle the Warrantholder, without any
payment therefor, to receive for each Warrant either (a) cash in an amount equal
to the Net Cash Amount, (b) a number of shares of Common Stock equal to the Net
Share Amount plus cash in lieu of any fractional shares, or (c) a combination
thereof, in each case at the sole discretion of The Interpublic Group of
Companies, Inc. (the “Company”), as described in the Warrant Agreement.

 

DATES OF EXERCISE: Warrants may only be exercised on the Expiration Date, or
earlier in the event of a Fundamental Change.

 

EXPIRATION DATE: June 15, 2009.

 

EARLY EXERCISE UPON FUNDAMENTAL CHANGE: If a Fundamental Change occurs prior to
the Expiration Date, each Warrantholder will have the right to exercise its
Warrants at any time on or after the Effective Date of such Fundamental Change
until the 30th Trading Day after such date. Any Warrants exercised in connection
with a Fundamental Change shall be settled by delivery of an amount of cash,
shares of Common Stock or any combination thereof, in each case at the Company’s
election as set forth in the Warrant Agreement. The Early Settlement Amount
deliverable by the Company to the Warrantholder shall be determined as specified
in the Warrant Agreement. Early Exercise my be accomplished by (i) in the case
of Certificated Warrants, surrendering the Warrant Certificate evidencing such
Warrants at the principal office of the Warrant Agent

 

A-3



 


--------------------------------------------------------------------------------



 

(or successor warrant agent), with the Election to Exercise form set forth on
the reverse hereof duly completed and executed, together with any applicable
transfer taxes as set forth in the Warrant Agreement, or (ii) in the case of
Warrants represented by a Global Certificate, complying with appropriate
procedures established by the Depositary for the exercise of Warrants.

 

FUNDAMENTAL CHANGE: As specified in the Warrant Agreement.

 

ADJUSTMENTS: The Warrant Entitlement, Warrant Multiplier[,] [and]
[Capped/Uncapped] Exercise Price [and Cap Price] shall be subject to adjustment
as specified in the Warrant Agreement.

 

This Warrant Certificate for [Capped/Uncapped] Warrants [is a Global Warrant
Underlying Units and] certifies that __________, or registered assigns, is the
Warrantholder of the number of [Capped/Uncapped] Warrants (the “Warrants”)
specified on Schedule A hereto, which shall not exceed _______. On the
Expiration Date, all issued and outstanding Warrants shall be automatically
exercised. In connection with such automatic exercise of Warrants, (A) the
Company shall determine the Net Cash Amount, Net Share Amount or combination
thereof applicable to each Warrant and (B) the Company shall, or shall cause the
Warrant Agent to, deliver to the record owner of such Warrants as of 5:00 p.m.
(New York City time) on the Expiration Date the relevant Net Cash Amount, Net
Share Amount (plus the amount of cash for any fraction shares) or combination
thereof, as applicable, no later than the third Business Day following the last
day of the Settlement Period.

Warrants will not entitle the Warrantholder to any of the rights of the holders
of shares of Common Stock.

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof, and such further provisions shall for all
purposes have the same effect as though fully set forth in this place.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

 

A-4



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, The Interpublic Group of Companies, Inc. has caused this
instrument to be duly executed.

Dated:

__________________

 

THE INTERPUBLIC GROUP OF
COMPANIES

By:

 

Name:

Title:

 

 

 

Attest

 

By:                                                                       

                                  Secretary

 

 

 

 

 

Countersigned as of the date above

written:

 

 

  LaSalle Bank National Association, as Warrant Agent

 

By:                                                                       

                             Authorized Officer

 

 

 

 

 

 

 

A-5



 


--------------------------------------------------------------------------------



 

 

[FORM OF REVERSE OF [GLOBAL/CERTIFICATED] WARRANT FOR [CAPPED/UNCAPPED]
WARRANTS]

THE INTERPUBLIC GROUP OF COMPANIES, INC.

The [Capped/Uncapped] Warrants evidenced by this Warrant Certificate are part of
a duly authorized issue of [Capped/Uncapped] Warrants issued by the Company
pursuant to a Warrant Agreement, dated as of June 13, 2006 (the “Warrant
Agreement”), between the Company and LaSalle Bank National Association (the
“Warrant Agent”), and are subject to the terms and provisions contained in the
Warrant Agreement, to all of which terms and provisions each Warrantholder
consents by acceptance of this Warrant Certificate or a beneficial interest
therein. Without limiting the foregoing, all capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Warrant
Agreement. A copy of the Warrant Agreement is on file at the Warrant Agent’s
Office. The [Capped/Uncapped] Warrants constitute a separate series of Warrants
under the Warrant Agreement.

The Warrant Agreement and the terms of the [Capped/Uncapped] Warrants are
subject to amendment as provided in the Warrant Agreement.

This Warrant Certificate shall be governed by, and interpreted in accordance
with, the laws of the State of New York.

 

A-6



 


--------------------------------------------------------------------------------



 

 

[To be attached if Warrant is a Certificated Warrant]

Election to Exercise

LaSalle Bank National Association

181 West Madison Street, 32nd Floor

Chicago, Illinois 60602

 

Attention:

CDO Trust Services Group – ELF Special Financing Ltd.

 

The undersigned (the “Registered Holder”) hereby irrevocably exercises
__________ [Capped/Uncapped] Warrants (the “Exercised Warrants”) in connection
with a Fundamental Change and delivers to you herewith a Warrant Certificate or
Certificates, registered in the Registered Holder’s name, representing a number
of Warrants at least equal to the number of Exercised Warrants.

The Registered Holder hereby directs the Warrant Agent (a) to deliver the Early
Settlement Amount as follows:

 

and (b) if the number of Exercised Warrants is less than the number of
[Capped/Uncapped] Warrants represented by the enclosed Warrant Certificate, to
deliver a Warrant Certificate representing the unexercised [Capped/Uncapped]
Warrants to:

 

 

Dated:______________________

______________________________

  (Registered Holder)  

 

 

 

           
By:
______________________________     Authorized Signature     Address:    
Telephone:              

 

 

 

 

A-7



 


--------------------------------------------------------------------------------



 

 

[To Be Attached if Warrant is a Global Warrant]

SCHEDULE A

SCHEDULE OF INCREASES OR DECREASES IN [CAPPED/UNCAPPED] WARRANTS

The initial number of [Capped/Uncapped] Warrants represented by this Global
Warrant is __________. In accordance with the Warrant Agreement and the Unit
Agreement dated as of June 13, 2006 among the Warrant Issuer, the Notes Issuer
and LaSalle Bank National Association, as Unit Agent, as Warrant Agent, as
Paying Agent and as Indenture Trustee under the Indenture referred to therein,
the following increases or decreases in the number of [Capped/Uncapped] Warrants
represented by this certificate have been made:

 

Date

 

Amount of increase

in number of

[Capped/Uncapped] Warrants

evidenced by this Global Warrant

 

Amount of decrease

in number of

[Capped/Uncapped] Warrants

evidenced by this Global Warrant

 

Number of [Capped/Uncapped] Warrants

evidenced by this

Global Warrant following

such decrease or

increase

 

Signature of

authorized signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-8



 


--------------------------------------------------------------------------------



 

 

[To Be Attached if Warrant is a Global or Certificated Warrant]

FORM OF ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers the [Capped/Uncapped]
Warrant(s) represented by this Certificate to:

 

 

 

_________________________________

Name, Address and Zip Code of Assignee

and irrevocably appoints _________________________

 

Name of Agent

 

as its agent to transfer this [Capped/Uncapped] Warrant Certificate on the books
of the Warrant Agent.

 

[Signature page follows]

 

A-9



 


--------------------------------------------------------------------------------



 

 

Date:                __________

 

 

_____________________

Name of Transferee

By:

 

Name:

Title:

 

(Sign exactly as your name appears on the other side of this Certificate)

[Omit the following guarantee for transfers from ELF Special Financing Ltd. to
LaSalle Bank National Association as Unit Agent]

[NOTICE: The signature(s) should be guaranteed by an eligible guarantor
institution (banks, stockbrokers, savings and loan associations and credit
unions with membership in an approved signature guarantee medallion program),
pursuant to S.E.C. Rule 17Ad-15.]

 

A-10



 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

FORM OF CERTIFICATE OF COMPLIANCE WITH TRANSFER RESTRICTIONS

In connection with the sale, assignment and transfer of ____________
[Capped/Uncapped] Warrants by ______________________________ unto
___________________________________ (Please insert social security or other
Taxpayer Identification Number of assignee) prior to the expiration of the
holding period applicable to sales thereof under Rule 144(k) under the
Securities Act (or any successor provision), the undersigned confirms that such
Warrants are being transferred:

 

[  ]

To The Interpublic Group of Companies, Inc. (the “Company”); or

 

[  ]

To a “qualified institutional buyer” in compliance with Rule 144A under the
Securities Act of 1933, as amended; or

 

[  ]

Pursuant to and in compliance with another available exemption from the
registration requirements of the Securities Act of 1933, as amended.

Unless one of the boxes is checked, the Warrant Agent will refuse to register
any of the Warrants evidenced by this certificate in the name of any person
other than the registered holder thereof.

 

Date:

[__________]

 

[Insert name of transferee]

By:

 

Name:

Title:

 

 

B-1



 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

FORM OF COMMON STOCK REQUISITION ORDER

[Date]

 

Via Facsimile (201) 680-4616

 

Mr. Glen Chang

Mellon Investor Services LLC

480 Washington Boulevard

Jersey City NJ 07310

 

Re:

DWAC Issuance

 

 

Control No. _________

 

Ladies and Gentlemen:

 

You are hereby authorized to issue and deliver the shares of Common Stock as
indicated below via DWAC. The shares are being issued to cover the exercise of
Warrants under the Warrant Agreement, dated as of June 13, 2006, between
Interpublic Group of Companies, Inc. and LaSalle Bank National Association, as
Warrant Agent (the “Warrant Agreement”). Defined terms used but not defined
herein have the meaning assigned to them in the Warrant Agreement.

 

 

Number of Shares:

                                                               

 

 

               Original Issue or

 

 

               Transfer from Treasury Account

 

 

Broker Name:

                                                               

 

 

Broker’s DTC Number:

                                                               

 

 

Contact and Phone:

                                                               

 

The Broker will initiate the DWAC transaction on (date).

 

 

C-1



 


--------------------------------------------------------------------------------



 

 

                Sincerely,

 

LASALLE BANK NATIONAL ASSOCIATION,

as Warrant Agent

 

By: _____________________________

Name:

Title:

 

 

cc:

Deborah Bass via facsimile (201-680-4606)

 

Broker

 

 

 

 

C-2



 